



Exhibit 10.1


$600,000,000
LETTER OF CREDIT FACILITY AGREEMENT
dated as of
August 5, 2019
among
CAVELLO BAY REINSURANCE LIMITED,
as Borrower
ENSTAR GROUP LIMITED, KENMARE HOLDINGS LTD., ENSTAR (US ASIA-PAC) HOLDINGS
LIMITED and ENSTAR HOLDINGS (US) LLC,
as Guarantors
The Lenders Party Hereto From Time to Time,
NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH,
as Administrative Agent
and
NATIONAL AUSTRALIA BANK LIMITED,
as Several L/C Issuing Bank
__________
NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH and THE BANK OF NOVA SCOTIA,
as Joint Bookrunners and Joint Lead Arrangers
__________
NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH and THE BANK OF NOVA SCOTIA,
as Syndication Agents
__________
NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH,
as Documentation Agent





--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
SECTION 1.01
 
Defined Terms
1


SECTION 1.02
 
Terms Generally
20


SECTION 1.03
 
Accounting Terms; Changes in GAAP
21


SECTION 1.04
 
Rates
21


SECTION 1.05
 
Exchange Rates; Currency Equivalents
21


SECTION 1.06
 
Change of Currency
21


SECTION 1.07
 
Letter of Credit Amounts
21


SECTION 1.08
 
Divisions
22





ARTICLE II
SECTION 2.01
 
Letters of Credit
22


SECTION 2.02
 
Termination or Reduction of Commitments
27


SECTION 2.03
 
Fees
27


SECTION 2.04
 
Maintenance of Records
28


SECTION 2.05
 
Payments Generally; Several Obligations of Lenders
28


SECTION 2.06
 
Sharing of Payments
29


SECTION 2.07
 
Reserved
30


SECTION 2.08
 
Increased Costs
30


SECTION 2.09
 
Taxes
31


SECTION 2.10
 
Replacement Rate
32


SECTION 2.11
 
Illegality
32


SECTION 2.12
 
Mitigation Obligations
33


SECTION 2.13
 
Extension of Commitment Termination Date
34


SECTION 2.14
 
Increases in Commitments
34


SECTION 2.15
 
Defaulting Lenders
36


SECTION 2.16
 
Provisions Relating to NAIC Approved Banks and Disqualified Lenders
37







i

--------------------------------------------------------------------------------





ARTICLE III


REPRESENTATIONS AND WARRANTIES
SECTION 3.01
 
Existence, Qualification and Power
37


SECTION 3.02
 
Authorization; No Contravention
38


SECTION 3.03
 
Governmental Authorization; Other Consents
38


SECTION 3.04
 
Execution and Delivery; Binding Effect
38


SECTION 3.05
 
Financial Statements; No Material Adverse Effect
38


SECTION 3.06
 
Litigation
38


SECTION 3.07
 
No Material Adverse Effect; No Default
38


SECTION 3.08
 
Property
38


SECTION 3.09
 
Taxes
39


SECTION 3.10
 
Disclosure
39


SECTION 3.11
 
Compliance with Laws
39


SECTION 3.12
 
ERISA Compliance
39


SECTION 3.13
 
Environmental Matters
40


SECTION 3.14
 
Margin Regulations
40


SECTION 3.15
 
Net Worth
40


SECTION 3.16
 
Investment Company Act
40


SECTION 3.17
 
Center of Main Interests and Establishments
41


SECTION 3.18
 
Sanctions; Anti-Corruption
41


SECTION 3.19
 
Solvency
41


SECTION 3.20
 
Group Structure Chart
41


SECTION 3.21
 
Ownership
41


SECTION 3.22
 
EEA Financial Institution
41





ARTICLE IV


CONDITIONS
SECTION 4.01
 
Closing Date
41


SECTION 4.02
 
Conditions to All L/C Credit Extensions
43







ii

--------------------------------------------------------------------------------





ARTICLE V


AFFIRMATIVE COVENANTS
SECTION 5.01
 
Financial Statements
43


SECTION 5.02
 
Certificates; Other Information
44


SECTION 5.03
 
Notices
45


SECTION 5.04
 
Preservation of Existence, Etc
45


SECTION 5.05
 
Maintenance of Properties
45


SECTION 5.06
 
Maintenance of Insurance
45


SECTION 5.07
 
Payment of Obligations
46


SECTION 5.08
 
Compliance with Laws
46


SECTION 5.09
 
Environmental Matters
46


SECTION 5.10
 
Books and Records
46


SECTION 5.11
 
Inspection Rights
46


SECTION 5.12
 
Use of Letters of Credit
46


SECTION 5.13
 
Sanctions; Anti-Corruption Laws
46


SECTION 5.14
 
Bermuda Solvency Coverage Ratio
46


SECTION 5.15
 
Guarantor Coverage
46





ARTICLE VI


NEGATIVE COVENANTS
SECTION 6.01
 
Indebtedness
47


SECTION 6.02
 
Liens
48


SECTION 6.03
 
Fundamental Changes
50


SECTION 6.04
 
Dispositions
50


SECTION 6.05
 
Restricted Payments
51


SECTION 6.06
 
Investments
51


SECTION 6.07
 
Transactions with Affiliates
52


SECTION 6.08
 
Reserved
52


SECTION 6.09
 
Changes in Fiscal Periods
52


SECTION 6.10
 
Changes in Nature of Business
52


SECTION 6.11
 
Reserved
52


SECTION 6.12
 
Financial Covenants
52


SECTION 6.13
 
Sanctions; Anti-Corruption Use of Proceeds
53


SECTION 6.14
 
Bermuda Private Act
53


SECTION 6.15
 
Share Capital
53


SECTION 6.16
 
Amendments
53


SECTION 6.17
 
Swap Contracts
53





ARTICLE VII


EVENTS OF DEFAULT
SECTION 7.01
 
Events of Default
53


SECTION 7.02
 
Application of Payments
55







iii

--------------------------------------------------------------------------------





ARTICLE VIII


AGENCY
SECTION 8.01
 
Appointment and Authority
56


SECTION 8.02
 
Rights as a Lender
56


SECTION 8.03
 
Exculpatory Provisions
56


SECTION 8.04
 
Reliance by Administrative Agent
57


SECTION 8.05
 
Delegation of Duties
57


SECTION 8.06
 
Resignation of Administrative Agent
58


SECTION 8.07
 
Non-Reliance on Agents and Other Lenders
58


SECTION 8.08
 
No Other Duties
58


SECTION 8.09
 
Administrative Agent May File Proofs of Claim
58





ARTICLE IX


GUARANTY
SECTION 9.01
 
Guaranty of the Obligations
59


SECTION 9.02
 
Contribution by Guarantors
59


SECTION 9.03
 
Payment by Guarantors
60


SECTION 9.04
 
Liability of Guarantors Absolute
60


SECTION 9.05
 
Waivers by Guarantor
61


SECTION 9.06
 
Guarantors' Rights of Subrogation, Contribution, etc
62


SECTION 9.07
 
Subordination of Other Obligations
62


SECTION 9.08
 
Continuing Guaranty
62


SECTION 9.09
 
Authority of Credit Parties
62


SECTION 9.10
 
Financial Condition of Credit Parties
62


SECTION 9.11
 
Bankruptcy, etc
62


SECTION 9.12
 
Instrument for the Payment of Money
63


SECTION 9.13
 
General Limitation on Guarantee Obligations
63







iv

--------------------------------------------------------------------------------





ARTICLE X


MISCELLANEOUS
SECTION 10.01
 
Notices
63


SECTION 10.02
 
Waivers; Amendments
65


SECTION 10.03
 
Expenses; Indemnity; Damage Waiver
67


SECTION 10.04
 
Successors and Assigns
68


SECTION 10.05
 
Survival
70


SECTION 10.06
 
Counterparts; Integration; Effectiveness; Electronic Execution
71


SECTION 10.07
 
Severability
71


SECTION 10.08
 
Right of Setoff
71


SECTION 10.09
 
Governing Law; Jurisdiction; Etc
72


SECTION 10.10
 
WAIVER OF JURY TRIAL
72


SECTION 10.11
 
Headings
73


SECTION 10.12
 
Treatment of Certain Information; Confidentiality
73


SECTION 10.13
 
PATRIOT Act
73


SECTION 10.14
 
Interest Rate Limitation
73


SECTION 10.15
 
Payments Set Aside
74


SECTION 10.16
 
No Advisory or Fiduciary Responsibility
74


SECTION 10.17
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
74


SECTION 10.18
 
Certain ERISA Matters
75





SCHEDULES
SCHEDULE 2.01
-
Commitments and Lenders; Eligible Affiliates
SCHEDULE 6.01
-
Indebtedness
SCHEDULE 6.02
-
Liens
SCHEDULE 6.06
-
Investments



EXHIBITS
EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Guarantor Joinder Agreement
EXHIBIT C
-
Form of Letter of Credit
EXHIBIT D
-
Form of Confirming Bank Agreement
 EXHIBIT E
-
Form of Letter of Credit Request





v

--------------------------------------------------------------------------------






LETTER OF CREDIT FACILITY AGREEMENT dated as of August 5, 2019 (this
“Agreement”) among CAVELLO BAY REINSURANCE LIMITED, as Borrower, ENSTAR GROUP
LIMITED, KENMARE HOLDINGS LTD., ENSTAR (US ASIA-PAC) HOLDINGS LIMITED and ENSTAR
HOLDINGS (US) LLC, as Guarantors, the LENDERS party hereto from time to time,
and NATIONAL AUSTRALIA BANK LIMITED, as Several L/C Issuing Bank and
Administrative Agent.
The Borrower has requested that the Finance Parties (as defined below) extend
standby letters of credit to the Borrower from time to time, and the Lenders are
willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” means, for any day, a rate per annum equal to the highest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%, (c) the LIBO Rate for a one-month term in effect on such
day (taking into account any LIBO Rate floor under the definition of “LIBO
Rate”) plus 1.00%, and (d) 0%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or such LIBO Rate, respectively.
“Acquisition SPV” means a direct or indirect Subsidiary of the Parent other than
a Credit Party, established or maintained for the purpose of making Investments
that are not prohibited hereunder provided it has no other Indebtedness other
than Acquisition SPV Indebtedness and/or Indebtedness owed to a member of the
Group.
“Acquisition SPV Indebtedness” means Indebtedness incurred by an Acquisition SPV
where the provider of the Indebtedness has no recourse against any member of the
Group, other than to that Acquisition SPV and their respective assets.
“Administrative Agent” means National Australia Bank Limited, London Branch, in
its capacity as administrative agent under any of the Credit Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 10.01, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrower, the Several L/C Issuing Bank and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, in each case
regardless of whether such other Person is existing as of the date hereof.
“Agent Parties” has the meaning specified in Section 10.01(d)(ii).
“Agents” means, collectively, the Administrative Agent, the Several L/C Issuing
Bank, the Syndication Agents and the Documentation Agent.
“Aggregate Payments” has the meaning specified in Section 9.02.
“Agreement” has the meaning specified in the introductory paragraph hereof.


1

--------------------------------------------------------------------------------





“Alternative Currency” means any currency (other than Dollars) agreed to by (i)
the Several L/C Issuing Bank, (ii) the Administrative Agent, acting on behalf of
the Lenders, (iii) the Borrower, and (iv) each Lender; provided that each such
currency is a lawful currency that is readily available, freely transferable and
able to be converted into Dollars.
“Alternative Currency Amount” means, with respect to any amount in Dollars, the
equivalent amount thereof in the applicable Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with such Dollars.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means 0.90% per annum.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Approved Beneficiary” means each of the beneficiaries listed in that certain
letter dated as of the Closing Date between the Borrower and the Administrative
Agent (acting at the direction of all Lenders) (the “Approved Beneficiary Side
Letter”), as such letter may be supplemented from time to time with the approval
of the Several L/C Issuing Bank and each Lender, such approval not to be
unreasonably withheld, conditioned or delayed (provided that, for the avoidance
of doubt, it shall be deemed reasonable for a Lender to withhold consent on
account of, without limitation, (i) any Sanctions related concerns, (ii) any
issues or concerns arising as a result of “know your customer” and/or
anti-money-laundering rules and regulations, including the PATRIOT Act, (iii)
any inability of the Lender to issue a letter of credit into the domiciliary
jurisdiction of the proposed additional Approved Beneficiary, and (iv) any
additional costs arising on account of providing such Lender with relevant
comfort it may reasonably request (including the issuance of legal opinions) in
order to confirm that it is permitted to issue letters of credit into the
applicable jurisdiction (if none of the then-current Approved Beneficiaries is
domiciled in such jurisdiction), if such costs are not borne by the Borrower).
“Approved Beneficiary Side Letter” has the meaning specified in the definition
of “Approved Beneficiary.”
“Approved Fund” means any Fund that is administered, managed or advised by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, manages or advises a Lender.
“Arrangers” means, collectively, National Australia Bank Limited, London Branch
and The Bank of Nova Scotia in their capacities as joint lead arrangers and
joint bookrunners.
“Arrangers’ Fee Letters” means the fee letters dated on or about March 20, 2019
between the Parent and each Arranger.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance


2

--------------------------------------------------------------------------------





sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2018 and
the related consolidated statements of income or operations, Shareholders'
Equity and cash flows for such fiscal year of the Parent and its Subsidiaries.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Basel III” means:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b)    the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” means each Finance Party.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means Cavello Bay Reinsurance Limited, an exempted company limited by
shares and incorporated in Bermuda.
“Bribery Act” has the meaning specified in Section 3.18(b).
“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of New York, New York, London, England or
Hamilton, Bermuda or is a day on which banking institutions in any such place
are authorized or required by Law to close; provided that, when any dealings are
required pursuant to the terms of this Agreement in respect of any Alternative
Currency, “Business Day” means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
Alternative Currency.


3

--------------------------------------------------------------------------------





“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Finance Parties, as collateral for
L/C Obligations or obligations of Lenders in respect of L/C Obligations, cash or
deposit account balances or, if each of the Administrative Agent, the Several
L/C Issuing Bank and each Lender shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to each of the Administrative Agent, the Several L/C Issuing Bank
and each Lender. “Cash Collateral” shall have a meaning analogous to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa
(or equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
European Union or foreign regulatory authorities, in each case pursuant to Basel
III or CRD IV, and in each case except to the extent attributable to the
implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the date of this Agreement (but excluding any amendment arising out
of Basel III or CRD IV), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% of the Equity Interests of the Parent entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12


4

--------------------------------------------------------------------------------





consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Parent cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.02.
“Code” means the Internal Revenue Code of 1986.
“Collateral Account” has the meaning specified in Section 2.01(m).
“Commitment” means with respect to each Lender on any date, the commitment of
such Lender to issue Letters of Credit hereunder as set forth in Section
2.01(a), as such commitment may be reduced or increased from time to time
pursuant to Section 10.04 or reduced from time to time pursuant to Section 2.02
or increased from time to time pursuant to Section 2.14. The initial Commitments
are listed in Schedule 2.01.
“Commitment Extension Notice” has the meaning specified in Section 2.13(b).
“Commitment Termination Date” means the date that is one year after the date of
this Agreement (the “Initial Commitment Termination Date”), subject to extension
in accordance with Section 2.13.
“Communications” has the meaning specified in Section 10.01(d)(ii).
“Confirming Bank” means, with respect to any Lender, any other bank that has
agreed, by delivery of a confirming bank agreement in substantially the form of
Exhibit D (a “Confirming Bank Agreement”), or such other form as may be agreed
to by the relevant Lender, the Several L/C Issuing Bank and the Borrower, that
such other bank will itself honor the obligations of such Lender in respect of a
draft complying with the terms of a Letter of Credit as if, and to the extent,
such other bank were the Lender acting as a “Letter of Credit Bank” named in
such Letter of Credit.
“Confirming Bank Agreement” has the meaning set forth in the definition of
“Confirming Bank”.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Financial Indebtedness” means, at any time, the aggregate
outstanding principal, capital or nominal amount (and any fixed or minimum
premium payable on prepayment or redemption) of any Indebtedness of members of
the Group, excluding (i) any such obligations to any other member of the Group;
(ii) Indebtedness incurred pursuant to any letter of credit or its equivalent in
the ordinary course of business, but only in each case to the extent such letter
of credit or equivalent is undrawn; (iii) Contingent Capital Instruments to the
extent that such instruments would not in aggregate exceed 10% of Total Capital;
and (iv) Hybrid Capital to the extent that such Hybrid Capital (A) does not in
aggregate exceed 15% of Total Capital and (B) does not mature or is not
mandatorily redeemable or subject to any mandatory repurchase requirement at any
time on or prior to the date which is six months after the Final Termination
Date.
“Consolidated Net Worth” means, as of any date of determination, the aggregate
of the Shareholders' Equity of the Parent.
“Contingent Capital Instruments” means unconditional, committed capital
instruments which are callable on demand, but excluding Hybrid Capital.
“Contributing Guarantors” has the meaning specified in Section 9.02.


5

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.
“CRD IV” means:
(a)    Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012; and
(b)    Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.
“Credit Documents” means, collectively, this Agreement, the L/C Documents, the
Fee Letters, any agreement creating or perfecting rights in the Cash Collateral
pursuant to the provisions of Section 2.01(m) and any other documents entered
into in connection herewith.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Credit Rating” means a rating as determined by a Credit Rating Agency of the
Parent’s non-credit-enhanced, senior unsecured long-term indebtedness.
“Credit Rating Agency” means Fitch, Moody's, S&P or any other internationally
recognized credit rating agency that evaluates the financial condition of
issuers of debt instruments and then assigns a rating that reflects its
assessment of the issuer’s ability to make debt payments.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws in the United States or any other applicable jurisdiction
from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means a rate (before as well as after judgment) equal to (a) with
respect to an overdue reimbursement of L/C Distributions, the Reimbursement
Interest Rate plus 2.00% per annum, and (b) with respect to any other overdue
amount, ABR plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its obligations in respect of Letters
of Credit within two Business Days of the date when due, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
applicable Borrower or the Administrative Agent or the Several L/C Issuing Bank
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent, the
Several L/C Issuing Bank or the Borrower, to confirm in writing to the
Administrative Agent, the Several L/C Issuing Bank and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent, the Several
L/C Issuing Bank and the applicable Borrower), (d) has, or has a direct or
indirect parent company that has, (i) instituted or consented to the institution
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action, or (e) ceases to be a
NAIC Approved Bank with respect to any Letter of Credit issued to a beneficiary
domiciled in Delaware (or any other US


6

--------------------------------------------------------------------------------





State which has adopted the NAIC model laws and rules); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Parent and
each Lender.
“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of all Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for mandatory scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Final Termination Date;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of a Credit Party or any Subsidiary or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the such
Credit Party or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.
“Disqualified Lender” means a Lender in respect of which (a) the circumstances
set forth in Section 2.11 apply to such Lender, or (b) any beneficiary of any
Letter of Credit provides written confirmation to the Several L/C Issuing Bank
that, under applicable regulations, such beneficiary is no longer permitted to
accept letters of credit from such Lender; provided that, with respect to clause
(b), if such Lender enters into a Confirming Bank Agreement with a bank, or
subsequently acts through an Affiliate or Branch of such Lender for which the
notice referred to in clause (b) does not apply, such Lender shall not be a
Disqualified Lender.
“Documentation Agent” means National Australia Bank Limited, London Branch.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Amount” means (a) with respect to any amount in Dollars, such amount or
(b) in the case of an amount in Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


7

--------------------------------------------------------------------------------





“Eligible Affiliate” means each Affiliate of the Borrower which is listed in
Schedule 2.01 hereto and any other Affiliate of the Borrower approved by the
Lenders.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(iii), (iv) (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.04(b)(iii)).
“Engagement Letter” means the engagement letter, dated as of March 20, 2019
between the Parent and the Arrangers.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.
“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by the Parent or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Parent or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a “substantial cessation of
operations” with respect to a Pension Plan within the meaning of Section 4062(e)
of ERISA (for which the exemption set forth in Section 4062(e)(3) of ERISA is
not available); (d) a complete or partial withdrawal by the Parent or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or insolvent (within the meaning of Title IV of ERISA);
(e) the filing of a notice of intent to terminate a Pension Plan under, or the
treatment of a Pension Plan amendment as a termination under, Section 4041 of
ERISA; (f) the institution by the PBGC of proceedings to terminate a Pension
Plan; (g) any event or condition that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (h) the determination that any Pension Plan is in at-risk status
(within the meaning of Section 430 of the Code or Section 303 of ERISA) or that
a Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the imposition or
incurrence of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate; (j) the engagement by the Parent or any ERISA Affiliate in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(k) the imposition of a lien upon the Parent or any ERISA Affiliate pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; or


8

--------------------------------------------------------------------------------





(l) the making of an amendment to a Pension Plan that could result in the
posting of bond or security under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable funding office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes and (b) any withholding Taxes imposed under
FATCA.
“Existing Commitment Termination Date” has the meaning specified in
Section 2.13(b).
“Existing Facility Agreements” means the Revolving Credit Facility Credit
Agreement, the Term Loan Credit Agreement and the LC Facility Agreement.
“Extension Fee” has the meaning specified in Section 2.03(d).
“Fair Share” has the meaning specified in Section 9.02.
“Fair Share Contribution Amount” has the meaning specified in Section 9.02.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCA” means the United Kingdom Financial Conduct Authority and any predecessor
or successor body or bodies.
“FCPA” has the meaning specified in Section 3.18(b).
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letters” means the Arrangers' Fee Letters and the Upfront Fee Letter.
“Final Termination Date” means the date that is five years after the date of
this Agreement or, if such date is not a Business Day, the immediately preceding
Business Day.
“Finance Parties” means the Several L/C Issuing Bank, the Administrative Agent
and each Lender.
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings Inc.


9

--------------------------------------------------------------------------------





“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Fronting Arrangement” means an agreement or other arrangement by an Insurance
Subsidiary pursuant to which an insurer or insurers agree to issue insurance
policies at the request or on behalf of such Insurance Subsidiary and such
Insurance Subsidiary assumes the obligations in respect thereof pursuant to a
Reinsurance Agreement or otherwise.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Funding Guarantor” has the meaning specified in Section 9.02.
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States, or as appropriate locally, as in effect as of the date of
determination thereof.
“Governmental Authority” means the government of the United States, Bermuda, or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means the Parent and each of its Subsidiaries from time to time.
“Group Enhanced Capital Requirement” means the enhanced capital requirement
applicable to the Group pursuant to the Insurance (Group Supervision) Rules 2011
of Bermuda, as implemented and applied in Bermuda, and taking into account of
any transitional measures and any capital add on permitted or applied by the
Bermuda Monetary Authority.
“Group Enhanced Capital Resources” means the capital resources of the Group
which are, pursuant to the Insurance Act 1978 of Bermuda, as amended (including
any rules and regulations promulgated thereunder), eligible to satisfy the Group
Enhanced Capital Requirement.
“Group Structure Chart” means the most recent group structure chart of the Group
delivered to the Administrative Agent by the Parent on or prior to the date of
this Agreement.
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (d) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include (i) endorsements for collection or deposit in the ordinary course of
business or (ii) obligations of any Insurance Subsidiary under Insurance
Contracts, Reinsurance Agreements, Fronting Arrangements or Retrocession
Agreements. The amount of any Guarantee made by any guarantor shall be deemed to
be the lower of (A) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (B) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Credit Parties in good faith. The term “Guarantee” as a verb
has a corresponding meaning.


10

--------------------------------------------------------------------------------





“Guaranteed Obligations” has the meaning specified in Section 9.01.
“Guarantor” means each of the Parent, Holdings, Holdings Asia and Holdings US,
and any Person who has executed a Guarantor Joinder Agreement or comparable
guaranty documentation, as the case may be, reasonably satisfactory to the
Administrative Agent, pursuant to Section 5.15 of this Agreement.
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Parent, each applicable Guarantor and the Administrative Agent substantially in
the form set out at Exhibit B (and with such changes thereto as shall be
necessary or appropriate as reasonably agreed to by the Administrative Agent and
the Parent).
“Guaranty” means the guaranty of the Guarantors set forth in Article IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Holdings” means Kenmare Holdings Ltd., an exempted company limited by shares
and incorporated in Bermuda.
“Holdings Asia” means Enstar (US Asia-Pac) Holdings Limited, a company organized
under the laws of England and Wales.
“Holdings US” means Enstar Holdings (US) LLC, a limited liability company
organized under the laws of the State of Delaware.
“Hybrid Capital” means any security that affords equity benefit to the issuer
thereof (under the procedures and guidelines of S&P at the time of issuance of
such security) by having ongoing payment requirements that are more flexible
than interest payments associated with conventional indebtedness for borrowed
money and by being contractually subordinated to such indebtedness.
“Incremental Commitment” has the meaning specified in Section 2.14(a).
“Incremental Commitment Effective Date” has the meaning specified in Section
2.14(e).
“Incremental Lender” has the meaning specified in Section 2.14(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    any amount raised by acceptance under any acceptance credit facility or
dematerialized equivalent;
(c)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
(d)    net obligations of such Person under any Swap Contract;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;


11

--------------------------------------------------------------------------------





(f)    any counter-indemnity or reimbursement obligation in respect of a
guarantee, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution except in respect of an underlying
liability of an entity which is a member of the Group;
(g)    any amount of any liability under an advance or deferred purchase
agreement if (1) one of the primary reasons behind entering into the agreement
is to raise capital or (2) the agreement is in respect of the supply of assets
or services and payment is due more than 90 days after the date of supply
(excluding any trade accounts payable in the ordinary course of business);
(h)    any amount raised under any other transaction having the commercial
effect of a borrowing;
(i)    all Attributable Indebtedness;
(j)    all obligations of such Person in respect of Disqualified Equity
Interests, with the amount of Indebtedness represented by such Disqualified
Equity Interests being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price, but excluding
accrued dividends, if any (for purposes hereof, the "maximum fixed repurchase
price" of any Disqualified Equity Interests that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Equity Interest as if such Disqualified Equity Interest were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interest, such fair market value
shall be determined reasonably and in good faith by the board of directors or
other governing body of the issuer of such Disqualified Equity Interest); and
(k)    the amount of any liability in respect of any Guarantees for any items
referred to at (a) to (j) above.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity that
provides for the limited liability of its owners) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Indebtedness of any Person for purposes of
clause (e) that is expressly made non-recourse or limited-recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (i) the aggregate principal amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Indebtedness shall not include (A)
current trade payables (including current payables under insurance contracts and
current reinsurance payables) and accrued expenses, in each case arising in the
ordinary course of business, or (B) obligations of any Insurance Subsidiary
under Policies, Reinsurance Agreements, Retrocession Agreements or Fronting
Arrangements (including Guarantees of any such obligations) which are entered
into in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Credit
Party under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.03(b).
“Information” has the meaning specified in Section 10.12.
“Initial Commitment Termination Date” has the meaning specified in the
definition of “Commitment Termination Date”.
“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary that is not a Reinsurance Agreement, Fronting Arrangement
or Retrocession Agreement.
“Insurance Subsidiary” means a member of the Group which is licensed by any
Governmental Authority to engage in the insurance and/or reinsurance business.


12

--------------------------------------------------------------------------------





“Interest Period” means each interest period determined by the Administrative
Agent in accordance with Section 2.01(k).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (m) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder or similar agreement entered into by any
Lender under Section 2.14 pursuant to which such Lender shall provide an
Incremental Commitment hereunder.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or the extension of the expiry date thereof, or the
reinstatement or increase of the amount thereof.
“L/C Disbursement” means a payment made by the Several L/C Issuing Bank pursuant
to a Letter of Credit.
“L/C Documents” means, as to any Letter of Credit, each application therefor and
any other document, agreement and instrument entered into by the Borrower or a
Subsidiary with or in favor of the Several L/C Issuing Bank and relating to such
Letter of Credit.
“L/C Fee” has the meaning specified in Section 2.03(b).
“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all L/C Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
L/C Obligations of any Lender at any time shall be its Applicable Percentage of
the total L/C Obligations at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the UCP or similar terms of the Letter of Credit itself, or if compliant
documents have been presented but not yet honored, such Letter of Credit shall
be deemed to be “outstanding” and “undrawn” in the amount so remaining available
to be paid, and the obligations of the Borrower and each Lender shall remain in
full force and effect until the Several L/C Issuing Bank and the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
“LC Credit Documents” means the LC Facility Agreement and any other document,
instrument, certificate and agreement entered into in connection therewith,
including any fee letters, promissory notes and guarantor joinder agreements.
“LC Facility Agreement” means that certain Letter of Credit Facility Agreement,
dated as of December 24, 2018, by and among the Parent, as guarantor, Holdings,
as borrower, the lenders party thereto, the


13

--------------------------------------------------------------------------------





issuing bank party thereto, the administrative agent party thereto and the other
parties party thereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means any standby letter of credit issued hereunder (i)
substantially in the form of Exhibit C in the case of any beneficiary domiciled
in Bermuda or Delaware (or any other US State which has adopted the NAIC model
laws and rules) or (ii) in such other form as the Several L/C Issuing Bank and
the Administrative Agent may otherwise agree.
“LIBO Rate” means, with respect to any L/C Disbursement for any Interest Period,
the greater of, (a) subject to the implementation of a Replacement Rate in
accordance with ýSECTION 2.10, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) appearing on pages LIBOR01 or LIBOR02 of the
Thomson Reuters screen (or on any successor or substitute page or service
providing quotations of interest rates applicable to deposits for the relevant
currency in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits for the relevant
currency with a maturity comparable to such Interest Period; provided that
(i) if such rate is not available, the “LIBO Rate” with respect to such L/C
Disbursement for such Interest Period shall be the offered quotation rate to
first class banks in the London interbank market by the Person that is the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in the relevant currency of amounts in same day funds comparable to the
amount for which the LIBO Rate is then being determined with maturities
comparable to such Interest Period at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, and (ii) if the
rate described in clause (i) of this proviso is not available, the “LIBO Rate”
with respect to such L/C Disbursement for such Interest Period shall be ABR, and
(b) 0.00%. Unless otherwise specified in any amendment to this Agreement entered
into in accordance with ýSECTION 2.10, in the event that a Replacement Rate with
respect to the LIBO Rate is implemented, then all references herein to the LIBO
Rate shall be deemed references to such Replacement Rate.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Margin Stock” means margin stock within the meaning of Regulations T, U and X.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business or financial condition of the Parent
and its Subsidiaries taken as a whole; or (b) a material adverse effect on
(i) the ability of a Credit Party to perform its payment obligations under the
Credit Documents, or (ii) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any Lender under any Credit
Documents.
“Material Subsidiary” means a Subsidiary of the Parent that after the
elimination of intercompany accounts, has total assets in excess of 10% of the
consolidated total assets of the Parent and its Subsidiaries based upon and as
of the date of delivery of the most recent consolidated financial statements of
the Parent and its Subsidiaries furnished pursuant to Section 5.01, as
applicable.
“Maximum Rate” has the meaning specified in Section 10.14.
“Moody's” means Moody's Investors Service Limited.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Credit Party or any ERISA Affiliate
either currently or during the preceding five plan years, has made or been
obligated to make contributions, or has any liability.


14

--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Plan with respect to which a Credit Party or
any ERISA Affiliate is a contributing sponsor, and that has two or more
contributing sponsors at least two of whom are not under common control, as such
a plan is described in Section 4064 of ERISA.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“NAIC Approved Bank” means (a) a bank that is a bank listed on the most current
“List of Qualified U.S. Financial Institutions” approved by the NAIC (the “NAIC
Approved Bank List”) (or any branch or related entity of such bank that
qualifies as a Qualified U.S. Financial Institution in accordance with the
Purposes and Procedures Manual of the NAIC Investment Analysis Office), or (b) a
bank as to which its Confirming Bank is a bank listed on the NAIC Approved Bank
List.
“NAIC Approved Bank List” has the meaning set forth in the definition of “NAIC
Approved Bank”.
“Net Worth” means, in relation to any member of the Group, at any time, the
aggregate of the shareholders’ equity determined in accordance with GAAP of such
Group member at such time.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.02 and (b) has been approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” means, in respect of any request from the Borrower for an
extension of a Commitment Termination Date, where the Required Lenders have
delivered Commitment Extension Notices in respect of such request, any Lender
that does not deliver a Commitment Extension Notice.
“Non-Extension Notice Date” has the meaning specified in Section 2.01(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, a Credit Party arising under any Credit Document or
otherwise with respect to any Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against a Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay Reimbursement Obligations,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by a Credit Party under any Credit Document and (b) the
obligation of a Credit Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of such Credit Party.
“Offer Period” has the meaning specified in Section 2.14(b).
“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and
(c) as to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Letter of Credit or
Credit Document).


15

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Parent” means Enstar Group Limited, an exempted company limited by shares and
incorporated in Bermuda.
“Participant” has the meaning specified in Section 10.04(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment in Full” or “Pay in Full” or “Paid in Full” means the payment in full
in cash of all Obligations (or Guaranteed Obligations, as applicable) (other
than indemnities and other contingent obligations not yet due and payable under
any Credit Documents) and termination or expiration of all Commitments.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by a Credit Party or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Credit Party or any ERISA Affiliate, or any
such plan to which a Credit Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees or with respect to which a Credit
Party has any liability.
“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.
“Policies” means all insurance and annuity policies and contracts, guaranteed
interest contracts, guaranteed investment contracts, and funding agreements, and
similar undertakings or arrangements (including riders to any such policies or
contracts, certificates issued with respect to life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Insurance
Subsidiary and any coinsurance agreements entered into or to be entered into by
any Insurance Subsidiary.
“Public Lender” has the meaning specified in Section 10.01(e).
“PRA” means the United Kingdom Prudential Regulation Authority and any
predecessor or successor body or bodies.
“Prime Rate” means the greater of (a) the rate of interest last quoted by The
Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by


16

--------------------------------------------------------------------------------





the Administrative Agent) or any similar release by the Board (as determined by
the Administrative Agent), and (b) 0%. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Credit Party (not being
legislation of general public application), in whole or in part.
“Prospective JV” has the meaning specified in Section 6.08.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 10.04(c).
“Regulation” has the meaning specified in Section 3.17.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Reimbursement Interest Rate” means a rate per annum equal to the LIBO Rate plus
2.00%.
“Reimbursement Obligation” means, in respect of any L/C Disbursement, an amount
equal to such L/C Disbursement.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 8.06(b).
“Replacement Rate” has the meaning specified in ýSECTION 2.10.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 662/3% of the Total Credit Exposures of all Lenders.
“Resignation Effective Date” has the meaning specified in Section 8.06(a).
“Responsible Officer” means (a) the chief executive officer, president,
executive officer or a Financial Officer of a Credit Party, (b) solely for
purposes of the delivery of incumbency certificates and certified Organizational
Documents and resolutions pursuant to Section 4.01, any secretary or assistant
secretary of a Credit Party and (c) solely for purposes of requests for L/C
Credit Extensions and notices for Commitment terminations or


17

--------------------------------------------------------------------------------





reductions given pursuant to Article II, any other officer or employee of a
Credit Party so designated from time to time by one of the officers described in
clause (a) in a notice to the Administrative Agent (together with evidence of
the authority and capacity of each such Person to so act in form and substance
satisfactory to the Administrative Agent). Any document delivered hereunder that
is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of a L/C Credit Extension in respect of a Letter of
Credit denominated in an Alternative Currency and (b) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require.
“Revolving Credit Facility” means that certain credit facility in an amount not
to exceed $1,000,000,000 established pursuant to the Revolving Credit Facility
Documents, and any refinancing or replacement thereof that does not increase the
principal amount thereof above $1,000,000,000.
“Revolving Credit Facility Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 16, 2018, among Parent, Holdings, Holdings Asia
and Holdings US, the lenders party thereto, National Australia Bank Limited, and
the other parties party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Revolving Credit Facility Documents” means this Revolving Credit Facility
Credit Agreement and any other documents entered into in connection therewith,
including any promissory notes, fee letters, and any guarantor joinder
agreements.
“S&P” means Standard & Poor's Financial Services LLC.
“Sanctions” has the meaning specified in Section 3.18(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Several L/C Issuing Bank” means National Australia Bank Limited, in its
capacity as Administrative Agent issuing Letters of Credit hereunder for and on
behalf of the Lenders, and as an attorney-in-fact for such Lenders; provided
that National Australia Bank Limited may elect to perform any of its obligations
hereunder as Several L/C Issuing Bank under this Agreement or the other Credit
Documents (including issuing Letters of Credit) by acting through one or more of
its Affiliates or branches, including National Australia Bank Limited, New York
Branch and National Australia Bank Limited, London Branch, so long as such
Affiliate or branch that issues Letters of Credit hereunder is, in respect of
any Letter of Credit issued to a beneficiary (i) domiciled in Delaware (or any
other US State which has adopted the NAIC model laws and rules), an NAIC
Approved Bank, and (ii) in respect of any beneficiary domiciled outside of
Delaware (or any other US State which has adopted the NAIC model laws and
rules), any entity from which National Australia Bank Limited believes it is
capable of issuing letters of credit into such jurisdiction, and, in each case,
which complies with the related requirements applicable to the Several L/C
Issuing Bank issuing Letters of Credit hereunder; provided further that any
exercise of such option shall not affect the obligations of the Credit Parties
to repay such obligation (including in respect of Letters of Credit) in
accordance with the terms of this Agreement. For the avoidance of doubt, the
Several L/C Issuing Bank is not acting as a fronting bank in respect of the
Letter of Credit.


18

--------------------------------------------------------------------------------





“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of such date
determined in accordance with GAAP.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the
Administrative Agent does not have as of the date of determination a spot buying
rate for any such currency.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Credit Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means each of National Australia Bank Limited, London Branch
and The Bank of Nova Scotia.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


19

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of December 27, 2018, by and among the Parent, Holdings, Holdings Asia
and Holdings US, the lenders party thereto, Wells Fargo Bank, National
Association and the other parties party thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Term Loan Credit Documents” means the Term Loan Credit Agreement and any other
document, instrument, certificate and agreement entered into in connection
therewith, including any fee letters, promissory notes and guarantor joinder
agreements.
“Term Loan Credit Facility” means that certain credit facility in an amount not
to exceed $650,000,000 established pursuant to the Term Loan Credit Documents,
and any refinancing or replacement thereof that does not increase the principal
amount thereof above $650,000,000.
“Total Capital” means, in respect of any date, the sum of (a) the Consolidated
Financial Indebtedness on such date (excluding, to the extent otherwise
included, all Hybrid Capital), (b) the Consolidated Net Worth on such date and
(c) the aggregate principal amount of all Hybrid Capital on such date.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and the L/C Obligations of such Lender at such time.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“United States” and “U.S.” mean the United States of America.
“Upfront Fee Letter” means the Upfront Fee Letter dated on or before the Closing
Date between the Administrative Agent and the Parent.
“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means each Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and


20

--------------------------------------------------------------------------------





to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
SECTION 1.03    Accounting Terms; Changes in GAAP.
(a)    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP. Financial statements and other information required to be delivered
by any Credit Party to the Lenders pursuant to Sections 5.01(a) and 5.01(b)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Credit Party and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. For the avoidance of doubt, any obligations
relating to a lease accounted for by any Credit Party as an operating lease
under FASB ASC Topic 840 or under FASB ASC Topic 842 shall be accounted for as
an operating lease and not as a Capitalized Lease.
(b)    Changes in GAAP. If a Credit Party notifies the Administrative Agent that
such Credit Party requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Credit Parties that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
SECTION 1.04    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.
SECTION 1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amount equivalent of the
face amount of the outstanding Letters of Credit denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for the
purposes of Credit Documents shall be such Dollar Amount equivalent as so
determined by the Administrative Agent.
(b)    Wherever in this Agreement in connection with a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Amount equivalent of such Dollar
Amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.
SECTION 1.06    Change of Currency.
(a)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate (and which are acceptable to the Borrower (acting
reasonably)) to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.07    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.


21

--------------------------------------------------------------------------------





SECTION 1.08    Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
SECTION 2.01    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the Lenders to issue, at any time and from time to time
prior to the Commitment Termination Date, Letters of Credit denominated in
Dollars or in an Alternative Currency for its own account or the account of any
Eligible Affiliate. Letters of Credit issued hereunder shall constitute
utilization of the Commitments. Without the prior consent of each Lender, no
Letter of Credit may be issued that would vary the several and not joint nature
of the obligations of the Lenders thereunder, and each Letter of Credit shall be
issued by all of the Lenders having Commitments at the time of issuance as a
single multi-bank letter of credit, but the obligation of each Lender thereunder
shall be several and not joint, based upon its Applicable Percentage of the
aggregate undrawn amount of such Letter of Credit. Each Lender at its option may
issue the Letters of Credit, through the Several L/C Issuing Bank, through any
domestic or foreign branch or Affiliate of such Lender which is (i) in respect
of any beneficiary domiciled in Delaware (or any other US State which has
adopted the NAIC model laws and rules) or any beneficiary listed in the Approved
Beneficiary Side Letter on the date of this Agreement, a NAIC Approved Bank, and
(ii) in respect of any beneficiary domiciled outside of Delaware (or any other
US State which has adopted the NAIC model laws and rules), any entity from which
such Lender believes it is capable of issuing letters of credit into such
jurisdiction, as applicable.
(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the Several L/C Issuing Bank) to
the Several L/C Issuing Bank and to the Administrative Agent (by 10:00 a.m. (New
York city time) at least two Business Days in advance of the requested date of
issuance, amendment, extension, reinstatement or renewal (or such shorter time
as may be agreed to by the Several L/C Issuing Bank in its sole discretion), a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, extended, reinstated or renewed, and specifying the
date of issuance, amendment, extension, reinstatement or renewal (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary, which must be an Approved
Beneficiary, and, the purpose and nature of the requested Letter of Credit and
such other information as shall be necessary to prepare, amend, extend,
reinstate or renew such Letter of Credit, which notice shall be in the form of
Exhibit E with respect to any request for an issuance of a Letter of Credit. For
the avoidance of doubt, the Approved Beneficiaries named in the Approved
Beneficiary Side Letter have been approved by the Several L/C Issuing Bank and
each Lender. If requested by the Several L/C Issuing Bank, the Borrower also
shall submit a letter of credit application and reimbursement agreement on the
Several L/C Issuing Bank’s standard form in connection with any request for a
Letter of Credit; provided that any such letter of credit application or
reimbursement agreement shall not vary the rights or obligations of the Lenders
or the Borrower under this Agreement or under any other Loan Document. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application and
reimbursement agreement or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Several L/C Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
All Letters of Credit issued hereunder shall be for a period of one year and
shall have automatic extension provisions; provided that all such Letters of
Credit shall permit the Several L/C Issuing Bank to prevent any such extension
by giving notice to the beneficiary thereof at least 60 days prior to the then
effective expiration date of the Letter of Credit (the “Non-Extension Notice
Date”). So long as the Borrower has requested an extension of the Commitment
Termination Date, unless otherwise directed by the Several L/C Issuing Bank, the
Borrower shall not be required to make a specific request to the Several L/C
Issuing Bank for any such extension of the Letter of Credit and the Borrower
will be deemed to have requested an extension of such Letter of Credit in an
amount equal to the then applicable Commitments. Promptly upon issuance of any
Letter of Credit hereunder, the Several


22

--------------------------------------------------------------------------------





L/C Issuing Bank shall notify the Administrative Agent of the issuance of such
Letter of Credit; provided that the failure to provide such notice shall not
impact each Lender's obligations hereunder and thereunder with respect to any
such Letter of Credit. Once a Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Several L/C Issuing
Bank to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.01(d);
provided, that the Several L/C Issuing Bank shall not (i) permit any such
extension if (A) the Several L/C Issuing Bank has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its extended form under the terms hereof (except that the expiration
date may be extended to a date that is no more than one year from the
then-current expiration date) or (B) it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (ii) be obligated to permit such extension if it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions set forth in Section 4.02
is not then satisfied, and in each such case directing the Several L/C Issuing
Bank not to permit such extension.
(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal, the aggregate L/C
Obligations of any Lender shall not exceed its Commitment and the sum of the
total L/C Obligations shall not exceed the total Commitments.
Neither the Lenders nor the Several L/C Issuing Bank on their behalf shall be
under any obligation to issue any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lenders (or the Several L/C
Issuing Bank on their behalf) from issuing such Letter of Credit, or any Law
applicable to any Lender or the Several L/C Issuing Bank shall prohibit, or
request that any Lender or the Several L/C Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon any Lender or the Several L/C Issuing Bank with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
any Lender or the Several L/C Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon any Lender or
the Several L/C Issuing Bank any unreimbursed loss, cost or expense that was not
applicable on the Closing Date and that any Lender or the Several L/C Issuing
Bank in good faith deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of any Lender or the Several L/C Issuing Bank applicable to letters of credit
generally; or
(iii)    except as otherwise agreed by the Administrative Agent and the Several
L/C Issuing Bank, such Letter of Credit is in an initial amount less than
$1,000,000.
The Several L/C Issuing Bank shall be under no obligation to amend any Letter of
Credit (on behalf of the Lenders) if (A) the Lenders would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then‑current expiration date of such Letter of Credit) and (ii) the date
that is five Business Days prior to the Final Termination Date.
(e)    Obligation of Lenders. With respect to any Letter of Credit, the
obligation of any Lender under such Letter of Credit shall be several and not
joint and shall at any time be in an amount equal to such Lender's Applicable
Percentage of the aggregate undrawn amount of such Letter of Credit, and each
Letter of Credit shall expressly so provide.


23

--------------------------------------------------------------------------------





(f)    Adjustment of Applicable Percentages. Upon (i) each addition of a new
Lender hereunder and (ii) each change in the Commitment of a Lender pursuant to
this Agreement, then with the consent of the beneficiary thereunder to the
extent the face amount of such Letter of Credit is being reduced, the Several
L/C Issuing Bank shall promptly amend such Letter of Credit to specify the
Lenders that are parties thereto, after giving effect to such event, and such
Lenders' respective Applicable Percentages as of the effective date of such
amendment.
(g)    Issuance and Administration of Letters of Credit. Each Letter of Credit
issued hereunder shall be executed and delivered by the Several L/C Issuing Bank
(or any its Affiliates or branches pursuant to the definition of "Several L/C
Issuing Bank"), in the name of and on behalf of, and as attorney-in-fact for,
the Lenders, and the Several L/C Issuing Bank shall act as the agent of each
such Lender to (i) receive drafts, other demands and other documents presented
by the beneficiary under such Letter of Credit, (ii) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Letter of Credit and (iii) notify each Lender, the Administrative Agent and
the Borrower that a valid drawing has been made and the date that the related
L/C Disbursement is to be made; provided that the Several L/C Issuing Bank,
acting in such capacity, shall have no obligation or liability for any L/C
Disbursement under such Letter of Credit, and each Letter of Credit shall
expressly so provide. Each Lender hereby irrevocably appoints and designates the
Several L/C Issuing Bank as its attorney-in-fact, acting through any duly
authorized officer of the Person that is serving as the Several L/C Issuing
Bank, to execute and deliver in the name and on behalf of such Lender each
Letter of Credit to be issued by the Lenders hereunder. Promptly on the request
of the Several L/C Issuing Bank, each Lender will furnish to the Several L/C
Issuing Bank such powers of attorney or other evidence as any beneficiary of any
such Letter of Credit may reasonably request in order to demonstrate that the
Several L/C Issuing Bank has the power to act as attorney-in-fact for such
Lender to execute and deliver each Letter of Credit.
(h)    Reimbursement. If any Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Lender in respect of
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement not later than 12:00 noon, New York City time, on (i) the
fourth Business Day after the day that the Borrower receives notice of such L/C
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the fifth Business Day after the day that the Borrower receives
such notice, if such notice is not received prior to such time.
(i)    Obligations Absolute. The Borrower's obligation to reimburse L/C
Disbursements as provided in paragraph (h) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of this Agreement or
any Letter of Credit, or any term or provision herein or therein, (ii) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect, (iii) payment by the Several
L/C Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower's obligations hereunder.
None of the Finance Parties or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit by the Several L/C Issuing Bank or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Several L/C Issuing Bank or a Lender from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by the Several L/C
Issuing Bank’s or any Lender's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Several L/C Issuing Bank or
any Lender (as finally determined by a court of competent jurisdiction), the
Several L/C Issuing Bank shall be deemed to have exercised care in each such
determination, and that:


24

--------------------------------------------------------------------------------





(i)    the Several L/C Issuing Bank may replace a purportedly lost, stolen, or
destroyed original Letter of Credit or missing amendment thereto with a
replacement marked as such or waive a requirement for its presentation;
(ii)    the Several L/C Issuing Bank may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(iii)    the Several L/C Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
(iv)    this sentence shall establish the standard of care to be exercised by
the Several L/C Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by Applicable Law, any
standard of care inconsistent with the foregoing).
Without limiting the foregoing, none of the Finance Parties or any of their
Related Parties shall have any liability or responsibility by reason of (i) any
presentation that includes forged or fraudulent documents or that is otherwise
affected by the fraudulent, bad faith, or illegal conduct of the beneficiary or
other Person, (ii) any Lender declining to take-up documents and make payment
(A) against documents that are fraudulent, forged, or for other reasons by which
that it is entitled not to honor or (B) following the Borrower’s waiver of
discrepancies with respect to such documents or request for honor of such
documents or (iii) the Several L/C Issuing Bank retaining proceeds of a Letter
of Credit based on an apparently applicable attachment order, blocking
regulation, or third-party claim notified to the Several L/C Issuing Bank.
Unless otherwise expressly agreed by the Several L/C Issuing Bank and the
Borrower when a Letter of Credit is issued by the Several L/C Issuing Bank, the
rules of the UCP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the Several L/C Issuing Bank shall not be responsible to the Borrower
for, and the Several L/C Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Several L/C Issuing Bank
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Laws or any order of a jurisdiction where the Several L/C Issuing Bank or the
beneficiary is located, the practice stated in the UCP, or in the decisions,
opinions, practice statements, or official commentary of the International
Chamber of Commerce Banking Commission, the Bankers Association for Finance and
Trade (BAFT), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such laws or practice rules.
The Several L/C Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Several L/C Issuing Bank shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article VIII with respect to any acts
taken or omissions suffered by the Several L/C Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and L/C Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the Several L/C Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Several L/C Issuing Bank.
(j)    Disbursement Procedures. The Several L/C Issuing Bank for any Letter of
Credit shall, within the time allowed by applicable Laws or the specific terms
of the Letter of Credit following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. The
Several L/C Issuing Bank shall promptly after such examination (A) notify each
of the Lenders, the Administrative Agent and the Borrower of such demand for
payment and (B) deliver to each Lender a copy of each document purporting to
represent a demand for payment under such Letter of Credit. With respect to any
drawing properly made under any such Letter of Credit, each Lender will make an
L/C Disbursement in respect of such Letter of Credit in accordance with its
liability under such Letter of Credit and this Agreement, such L/C Disbursement
to be made to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make any such L/C Disbursement available to the beneficiary of such Letter of
Credit by promptly crediting the amounts so received, in like funds, to the
account identified by such beneficiary in connection with such demand for
payment. Promptly following any L/C Disbursement by any Lender in respect of any
such Letter of Credit, the Administrative Agent will notify the Borrower of such
L/C Disbursement; provided that any


25

--------------------------------------------------------------------------------





failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Lenders with respect to any such L/C
Disbursement or the Guarantor of its guarantee of such obligation.
(k)    Interim Interest. If any L/C Disbursement is made, then, unless the
Borrower shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made (without regard for when notice thereof is given), the
unpaid amount thereof shall bear interest, for each day from and including the
date such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the Reimbursement Interest Rate; provided
that if the Borrower fails to reimburse such L/C Disbursement when due pursuant
to paragraph (h) of this Section, then paragraph (l) of this Section shall
apply.
The relevant "Interest Period" for the purposes of determining the Reimbursement
Interest Rate and the Default Rate, shall be such interest period as selected by
the Administrative Agent in its discretion.
Any interest accruing on any unpaid amount pursuant to this Section 2.01 shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the ABR at times when the ABR is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, LIBO Rate or Default
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(l)    Default Interest. If any amount payable by the Borrower under this
Agreement or any other Credit Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum equal to the applicable Default Rate.
(m)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent (the
“Collateral Account”) an amount in cash equal to 105% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon,
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or clause
(h) of Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. In addition and without limiting the foregoing or
paragraph (d) of this Section:
(i)    if any L/C Obligations remain outstanding after the expiration date
specified in said paragraph (d), the Borrower shall immediately deposit into the
Collateral Account an amount in cash equal to 105% of such L/C Obligations as of
such date plus any accrued and unpaid interest thereon; and
(ii)    if any extension of the Commitment Termination Date is requested by the
Borrower but less than 100% of all existing Lenders deliver a Commitment
Extension Notice or are replaced by Lenders that agree to so extend their
Commitments and deliver a Commitment Extension Notice pursuant to Section
2.13(b), following such extension of the Commitment Termination Date, the
Borrower shall either (a) ensure the maximum face value of outstanding Letters
of Credit shall be limited to the then current Commitments of all Lenders, after
giving effect to the terminating Commitments from Lenders that did not provide a
Commitment Extension Notice or are not replaced by Lenders that agree to extend
their Commitments (and the Borrower shall procure that existing Letters of
Credit shall be either amended or replaced to reflect such decrease, including
obtaining the return of any outstanding Letter of Credit to the Administrative
Agent as required), or (b) deposit into the Collateral Account an amount in cash
equal to 105% of the difference between the face value of the Letters of Credit
and the total amount of the then-existing Commitments.
If, at any time, the Administrative Agent determines that the Dollar Amount
equivalent of the L/C Obligations exceeds 105% of the total Commitments, the
Borrower shall, if requested by the Administrative Agent, immediately Cash
Collateralize the L/C Obligations in an amount equal to such excess.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to


26

--------------------------------------------------------------------------------





reimburse the Several L/C Issuing Bank for L/C Disbursements for which it has
not been reimbursed, together with related fees, costs, and customary processing
charges, and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the L/C Obligations at such
time. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or because the
Dollar Amount equivalent of the L/C Obligations exceeds 105% of the total
Commitments, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived or the Dollar Amount equivalent of the L/C Obligations
no longer exceeds 105% of the total Commitments, as the case may be.
(n)    Letters of Credit Issued for account of Eligible Affiliates.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, an Eligible Affiliate,
the Borrower shall be obligated to reimburse the Several L/C Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Eligible Affiliates inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Eligible Affiliates.
(o)    Purpose. Each Letter of Credit issued hereunder shall be issued to
provide collateral support for reinsurance transactions of the Borrower or any
Eligible Affiliate and shall comply with the Laws of the domiciliary
jurisdiction of the beneficiary of such Letter of Credit as necessary to allow
such beneficiary to obtain statutory credit for reinsurance in such domiciliary
jurisdiction, including any modifications to the form of Letter of Credit
required by such domiciliary jurisdiction.
(p)    Initial Letters of Credit. Subject to the terms of this Agreement, if the
Closing Date has occurred by such date, the Borrower shall ensure that it
submits a notice requesting the issuance of the initial Letter of Credit or
Letters of Credit by no later than August 5, 2019 in an aggregate face amount of
at least $400,000,000.
(q)    Approved Beneficiaries. If the Borrower intends to add a beneficiary as
an Approved Beneficiary, it shall provide notice of such intention by delivering
a proposed supplement to the Approved Beneficiary Side Letter naming such
beneficiary and its domiciliary jurisdiction to the Administrative Agent and the
Several L/C Issuing Bank.
SECTION 2.02    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent and
the Several L/C Issuing Bank, terminate the unused portion of the Commitments,
or from time to time permanently reduce the unused Commitments; provided that
(a) each such notice shall be in writing and must be received by the
Administrative Agent and the Several L/C Issuing Bank at least three Business
Days prior to the effective date of such termination or reduction, and shall be
irrevocable (provided that a notice of termination of the unused Commitments may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent and the Several L/C Issuing Bank on or prior to the
specified effective date) if such condition is not satisfied), (b) any such
partial reduction shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000, and (c) the Borrower shall not terminate or reduce the
Commitments if, after giving effect thereto, the L/C Obligations would exceed
the total Commitments of all Lenders. Unless previously terminated, the
Commitments shall automatically terminate on the Commitment Termination Date.
(b)    Application of Commitment Reductions. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Commitments
pursuant to this Section. Upon any reduction of unused Commitments, the
Commitment of each Lender shall be reduced by such Lender’s ratable share of the
amount of such reduction.
SECTION 2.03    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee on the average daily unused
amount of the Commitment of such Lender, which shall accrue at a rate per annum
equal to 0.30% during the period from and including the Closing Date to but
excluding the Commitment Termination Date. Accrued commitment fees shall be
payable in arrears on the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the date hereof, and
on the Commitment Termination Date. For purposes of computing commitment fees,
the Commitment of any Lender shall be deemed to be used to the extent of such
Lender’s L/C Obligations.


27

--------------------------------------------------------------------------------





(b)    L/C Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Letter of Credit fee with respect to each outstanding
Letter of Credit (the “L/C Fee”) on the daily maximum amount then available to
be drawn under such Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate during the period from and including the Closing
Date to but excluding the later of the Commitment Termination Date and the date
on which such Lender ceases to have any L/C Obligations. Accrued L/C Fees shall
be payable in arrears on the last Business Day of each March, June, September
and December, commencing on the first such date to occur after the Closing Date,
and on the Commitment Termination Date; provided that any such fees accruing
after the Commitment Termination Date shall be payable on demand.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, the L/C Fee shall accrue at the Default Rate.
(c)    L/C Processing Fees. The Borrower agrees to pay to the Several L/C
Issuing Bank for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the Several
L/C Issuing Bank relating to letters of credit as from time to time in effect,
which fees, costs and charges shall be payable to the Several L/C Issuing Bank
within three Business Days after its demand therefor and are nonrefundable.
(d)    Extension Fees. The Borrower agrees to pay to each Lender that agrees to
an extension of the Existing Commitment Termination Date, on the date such
Commitment Termination Date is so extended, a fee equal to 0.10% (or such other
amount as the Borrower and the relevant Lender may agree to from time to time)
of such Lender's Commitments (the "Extension Fee").
(e)    Other fees. The Borrower agrees to pay to the Finance Parties fees in the
amounts and at the times agreed upon separately between the Borrower and the
Finance Parties pursuant to the Fee Letters.
(f)    Fee Computation. All fees payable under this Section shall be computed on
the basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of a fee hereunder shall be
conclusive absent manifest error.
SECTION 2.04    Maintenance of Records. Each Finance Party shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Finance Party hereunder. The Administrative Agent shall
maintain the Register in accordance with Section 10.04(c). The entries made in
the records maintained pursuant to this Section 2.04 shall be prima facie
evidence absent manifest error of the existence and amounts of the obligations
recorded therein. Any failure of any Finance Party to maintain such records or
make any entry therein or any error therein shall not in any manner affect the
obligations of the Credit Parties under this Agreement and the other Credit
Documents. In the event of any conflict between the records maintained by the
Several L/C Issuing Bank or any Lender and the records maintained by the
Administrative Agent in such matters, the records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 2.05    Payments Generally; Several Obligations of Lenders.
(a)    Payments by Borrower. All payments to be made by a Credit Party hereunder
and under the other Credit Documents shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to unreimbursed L/C
Disbursements denominated in an Alternative Currency, all such payments shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars in
immediately available funds not later than 12:00 noon (New York City time) on
the date specified herein. Except as otherwise expressly provided herein, all
payments by the Credit Parties hereunder with respect to unreimbursed L/C
Disbursements denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Finance Parties to which
such payment is owed, at the applicable Administrative Agent's Office in such
Alternative Currency in immediately available funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, a Credit Party is prohibited by Law from
making any required payment hereunder in an Alternative Currency, such Credit
Party shall make such payment in Dollars in the Dollar Amount equivalent of the
Alternative Currency Amount. All amounts received by the Administrative Agent
after such specified times on any date shall be deemed to have been received on
the next succeeding Business Day and any applicable interest or fees shall
continue to accrue. The Administrative Agent will promptly distribute to each
Lender its ratable share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such


28

--------------------------------------------------------------------------------





Lender’s applicable funding office (or otherwise distribute such payment in like
funds as received to the Person or Persons entitled thereto as provided herein).
If any payment to be made by a Credit Party shall fall due on a day that is not
a Business Day, payment shall be made on the next succeeding Business Day and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such next succeeding Business Day would fall
after the Commitment Termination Date, payment shall be made on the immediately
preceding Business Day. Except as otherwise expressly provided herein, all
payments hereunder or under any other Credit Document shall be made in Dollars.
(b)    Application of Insufficient Payments. Subject to Section 7.02, if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of unreimbursed L/C Disbursements, interest, fees
and other amounts then due hereunder, such funds shall be applied (i) first, to
pay interest, fees and other amounts then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest, fees and
other amounts then due to such parties, and (ii) second, to pay unreimbursed L/C
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of unreimbursed L/C Disbursements, as applicable,
then due to such parties.
(c)    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Several L/C Issuing Bank hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Several L/C Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Several L/C Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Several L/C Issuing Bank,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(d)    Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it hereunder, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Several L/C
Issuing Bank, as applicable, to satisfy such Lender’s obligations to the
Administrative Agent and the Several L/C Issuing Bank until all such unsatisfied
obligations are fully paid or (ii) hold any such amounts in a segregated account
as cash collateral for, and for application to, any future funding obligations
of such Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
(e)    Several Obligations of Lenders. The obligations of the Lenders hereunder
to make L/C Disbursements in respect of Letters of Credit and to make payments
pursuant to Section 10.03(c) are several and not joint. The failure of any
Lender to fund or to make any such payment on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
make any L/C Disbursement under any Letter of Credit or to make its payment
under Section 10.03(c).
SECTION 2.06    Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
Reimbursement Obligations or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the Reimbursement Obligations and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in L/C Disbursements and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of their respective
participations in L/C Disbursements and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Credit Party pursuant to and in accordance with the
express terms of this Agreement (including


29

--------------------------------------------------------------------------------





the application of funds arising from the existence of a Defaulting Lender), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its rights in L/C Disbursements to any
assignee or participant, other than to a Credit Party or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


SECTION 2.07    Reserved.
SECTION 2.08    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Finance Party;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clause (b) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Finance Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Letters of Credit;
and the result of any of the foregoing shall be to increase the cost to such
Finance Party or such other Recipient of participating in, issuing or
maintaining the Letters of Credit, or to reduce the amount of any sum received
or receivable by such Finance Party or other Recipient hereunder then, upon
request of such Finance Party or other Recipient, the Borrower will pay to such
Finance Party or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Finance Party or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Finance Party determines that any Change in
Law affecting such Finance Party or any funding office of such Finance Party or
such Finance Party’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Finance Party’s capital or on the capital of such Finance Party’s holding
company, if any, as a consequence of this Agreement, the Commitments or the L/C
Credit Extensions made by such Finance Party, to a level below that which such
Finance Party or such Finance Party’s holding company could have achieved but
for such Change in Law (taking into consideration such Finance Party’s policies
and the policies of such Finance Party’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Finance Party
such additional amount or amounts as will compensate such Finance Party or such
Finance Party’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Finance Party setting
forth the amount or amounts necessary to compensate such Finance Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Finance Party the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Finance Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Finance Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Finance Party pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Finance Party notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Finance Party’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


30

--------------------------------------------------------------------------------





SECTION 2.09    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Credit Parties shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by Credit Parties. The Credit Parties are jointly and
severally liable to indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Several L/C Issuing Bank or a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), and (ii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted,


31

--------------------------------------------------------------------------------





withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
SECTION 2.10    Replacement Rate. If the Administrative Agent (acting on the
instructions of the Required Lenders) has made the determination (such
determination to be conclusive absent manifest error) that (i) (a) deposits are
not being offered to banks in the London interbank market for the applicable
amount, currency and interest periods, (b) by reason of circumstances affecting
the London interbank market for the applicable currency, the “LIBO Rate” cannot
be determined pursuant to the definition thereof, or (c) the Required Lenders
determine that for any reason in connection with any Reimbursement Interest Rate
that the LIBO Rate does not adequately and fairly reflect the cost to such
Lenders of funding any L/C Disbursements, and, in each case, that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency,
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent (acting on the instructions of the Required Lenders) and
the Borrower may, to the extent practicable, establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Credit Documents unless and until (A) an event described in
limbs (i) or (ii) of this paragraph occurs with respect to the Replacement Rate
or (B) the Administrative Agent (acting on the instructions of the Required
Lenders) notifies the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding any L/C Disbursements bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Credit
Documents shall be amended solely with the consent of the Administrative Agent
(acting on the instructions of the Required Lenders) and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent (acting on
the instructions of the Required Lenders), to effect the provisions of this
ýSECTION 2.10. Notwithstanding anything to the contrary in this Agreement or the
other Credit Documents (including, without limitation, ýSECTION 10.02(b)), such
amendment shall become effective without any further action or consent of any
other party to this Agreement. To the extent the Replacement Rate is approved by
the Administrative Agent (acting on the instructions of the Required Lenders)
and the Borrower in connection with this paragraph, the Replacement Rate shall
be applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (acting on the instructions of
the Required Lenders). In no event shall the Replacement Rate be less than
0.00%.
SECTION 2.11    Illegality. If it becomes unlawful in any applicable
jurisdiction for a Finance Party to perform any of its obligations as
contemplated by this Agreement or to issue or maintain any Letter of Credit or
it becomes unlawful for any Affiliate of a Lender for that Lender to do so:
(a)    that Lender shall promptly notify the Administrative Agent upon becoming
aware of that event and the Administrative Agent shall promptly notify the
Borrower;
(b)    upon the Administrative Agent notifying the Borrower, the Commitment of
that Lender will be immediately cancelled, provided that after any such
cancellation of a Lender’s Commitment, (i) if the Borrower replaces such Lender
under Section 2.16(c), such new Lender’s Commitment shall be reinstated, or (ii)
if such Lender subsequently acts through a branch or Affiliate of such Lender
pursuant to Section 2.12(a), such Lender's Commitment shall be reinstated; and
(c)    if the Borrower has not exercised its rights to replace the relevant
Lender under Section 2.16(c) by the applicable times set forth below, the
Borrower shall repay that Lender's pro rata share in the L/C Disbursements on
the last day of the Interest Period for each L/C Disbursement occurring after
the Administrative


32

--------------------------------------------------------------------------------





Agent has notified the Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by law).
SECTION 2.12    Mitigation Obligations.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.08, or requires any Credit Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.09, or provides
notice that Section 2.11 applies (or would otherwise apply), then such Lender
shall (at the request of the Borrower or any other such Credit Party) use
reasonable efforts to designate a different funding office for funding or
booking its L/C Obligations hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates (or in the case of a
triggering of Section 2.11, act through a branch or Affiliate of such Lender),
if, in the judgment of such Lender, such designation or assignment or acting
through such branch or Affiliate (i) would eliminate or reduce amounts payable
pursuant to Section 2.08 or 2.09, as the case may be, in the future, or, in the
case of a triggering of Section 2.11, cause Section 2.11 to be inapplicable and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.08, or if any Credit Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.09 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Defaulting Lender, a
Non-Consenting Lender or a Non-Extending Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.04), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.08 or Section 2.09) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.04;
(ii)    such Lender shall have received payment of an amount equal to its L/C
Obligations and the accrued L/C Fees thereon, any Reimbursement Obligations and
the accrued interest thereon and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 2.08) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or a Credit Party (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.08 or payments required to be made pursuant to
Section 2.09, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law;
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Extending Lender, the applicable assignee shall have consented to the
applicable request to extend the Commitment Termination Date and delivered a
Commitment Extension Notice.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.


33

--------------------------------------------------------------------------------





Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 8.06.
SECTION 2.13    Extension of Commitment Termination Date.
(a)    Extension Requests. The Borrower may request the extension of the Initial
Commitment Termination Date to the date that is two years after the date of this
Agreement (the “Second Commitment Termination Date”) by delivering a notice of
extension request to the Administrative Agent at least 90 days, but no more than
120 days, before the Initial Commitment Termination Date. If the Initial
Commitment Termination Date is extended to the Second Commitment Termination
Date in accordance with the terms hereof, thereafter, the Borrower may request
the extension of the Second Commitment Termination Date to the date that is
three years after the date of this Agreement (the “Third Commitment Termination
Date”) by delivering a notice of extension request to the Administrative Agent
at least 90 days, but no more than 120 days, before the Second Commitment
Termination Date. If the Second Commitment Termination Date is extended to the
Third Commitment Termination Date in accordance with the terms hereof,
thereafter, the Borrower may request the extension of the Third Commitment
Termination Date to the date that is four years after the date of this Agreement
by delivering a notice of extension request to the Administrative Agent at least
90 days, but no more than 120 days, before the Third Commitment Termination
Date.
(b)    Lender Elections to Extend. Following receipt by the Administrative Agent
of any request by the Borrower to extend the relevant Commitment Termination
Date in accordance with the terms of this Agreement, each Lender, acting in its
sole and individual discretion, may, by notice to the Administrative Agent given
not later than 70 days prior to the Commitment Termination Date then in effect
hereunder (the “Existing Commitment Termination Date”), advise the
Administrative Agent that such Lender wants to extend its commitment to the
subsequent Commitment Termination Date (each such notice a “Commitment Extension
Notice”) . Any and all Commitment Extension Notice are binding and irrevocable.
For the avoidance of doubt, any Lender that fails to deliver a Commitment
Extension Notice by the date that is 70 days prior to the Existing Commitment
Termination Date shall be deemed to have irrevocably rejected the Borrower's
extension request. On the first Business Day to follow the date that is 70 days
prior to the Existing Commitment Termination Date, the Administrative Agent
shall notify the Borrower of all Lenders that have not delivered a Commitment
Extension Notice and the amount of Commitments of such Lenders. The Commitments
of each Lender that delivers a Commitment Extension Notice shall be extended to
the subsequent Commitment Termination Date. The Commitment of any Lender that
fails to deliver a Commitment Extension Notice shall terminate on the Existing
Commitment Termination Date applicable to such Lender.
(c)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Commitment Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and
(ii)    the representations and warranties contained in this Agreement are true
and correct in all material respects (or, in the case of any such representation
or warranty already qualified by materiality, in all respects) on and as of the
date of such extension and after giving effect thereto, as though made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and
(iii)    on or prior to the date of such extension, payment of the Extension Fee
is made to the relevant Lenders.
SECTION 2.14    Increases in Commitments.
(a)    Request for Increase. The Borrower may, at any time, by notice to the
Several L/C Issuing Bank and the Administrative Agent (who shall promptly notify
the Lenders), request an increase in the Commitments (each such increase, an
“Incremental Commitment”) by an aggregate amount (for all such requests) not
exceeding $75,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of the lesser of (x) $25,000,000 (or such lesser amount
as may be approved by the Administrative Agent) and (y) the entire remaining
amount of increases available under this Section and (ii) the Borrower shall
make no more than a total of three requests for increases of Commitments under
this Section.


34

--------------------------------------------------------------------------------





(b)    Offer Period. The Incremental Commitments notice from the Borrower shall
be open only for acceptance by the Lenders for a period of 10 Business Days from
the date on which the Administrative Agent receives such notice (the “Offer
Period”) and shall specify the amount of the proposed Incremental Commitments
and the proposed date on which the Incremental Commitments are to become
effective. The allocation of the Incremental Commitments shall first be
requested from the existing Lenders in the same proportion that the Total Credit
Exposure held by each Lender bears to the Total Credit Exposures of all Lenders.
Each existing Lender that is willing to provide all or part of such Incremental
Commitments shall confirm its commitment to do so and its agreement to assume
Incremental Commitments by delivering an executed Incremental Commitments
confirmation notice to the Borrower and the Administrative Agent by no later
than the last day of the Offer Period.
(c)    Other Lenders. If, following receipt of the confirmations referred to in
paragraph (b) above, there remains a portion of the Incremental Commitments that
the existing Lenders have not agreed to provide, the Borrower may, at its
discretion, seek commitments from any other Eligible Assignee to provide all or
part of the Incremental Commitments shortfall. Any such Eligible Assignee that
is willing to provide all or any of the Incremental Commitments shall deliver to
the Borrower and the Administrative Agent an executed Joinder Agreement
confirming the Incremental Commitments it is willing to provide and agreeing to
become a Lender and a party to this Agreement on the Incremental Commitment
Effective Date. Any such additional Lender shall not be paid an arrangement fee
or similar fee in respect of its Incremental Commitment at a rate that is higher
than any fee paid to any Lender in connection with their Incremental
Commitments.
(d)    Incremental Lenders. Any existing Lender or other Person that is an
Eligible Assignee that agrees to provide an Incremental Commitment (each, an
“Incremental Lender”); shall be subject to the consent (in each case, not to be
unreasonably withheld or delayed) of the Administrative Agent and the Several
L/C Issuing Bank. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to agree to increase its Commitment, or to provide a
Commitment, pursuant to this Section and any election to do so shall be in the
sole discretion of such Lender.
(e)    Terms of Incremental Commitments. The Administrative Agent and the
Borrower shall determine the effective date for any increase of the Commitments
pursuant to this Section (an “Incremental Commitment Effective Date”) and, if
applicable, the final allocation of such increase among the Lenders providing
such increase; provided that such date shall be a Business Day at least ten
Business Days after delivery of the request for such increase (unless otherwise
approved by the Administrative Agent) and at least 90 days prior to the
Commitment Termination Date then in effect.
In order to effect such increase, the Borrower, the applicable Incremental
Lender(s) and the Administrative Agent (but no other Lenders or Persons) shall
enter into one or more Joinder Agreements, each in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which the
applicable Incremental Lender(s) will provide the Incremental Commitment(s).
Effective as of the applicable Incremental Commitment Effective Date, subject to
the terms and conditions set forth in this Section, each Incremental Commitment
shall be a Commitment (and not a separate facility hereunder), and each
Incremental Lender providing such Incremental Commitment shall be, and have all
the rights of, a Lender.
(f)    Conditions to Effectiveness. Notwithstanding the foregoing, the increase
in the Commitments pursuant to this Section shall not be effective with respect
to any Incremental Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the Incremental Commitment Effective Date and after giving effect to such
increase;
(ii)    the Parent shall be in pro forma compliance with Section 6.12 after
giving effect to such increase, calculated based on the most recently delivered
financial statements under Section 5.01(a) or 5.01(b);
(iii)    the representations and warranties contained in this Agreement are true
and correct on and as of the Incremental Commitment Effective Date and after
giving effect to such increase, as though made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);


35

--------------------------------------------------------------------------------





(iv)    the Administrative Agent shall have received one or more Joinder
Agreements contemplated above, providing for Incremental Commitments in the
amount of such increase;
(v)    the Administrative Agent shall have received in form and substance
satisfactory to it such legal opinions and other documents reasonably requested
by the Administrative Agent in connection therewith; and
(vi)    all fees payable to the Arrangers under any Arranger Fee Letter in
connection with such Incremental Commitments is paid to such Arranger.
(g)    As of such Incremental Commitment Effective Date, upon the Administrative
Agent’s receipt of the documents required by paragraph (f) above, the
Administrative Agent shall record the information contained in the applicable
Joinder Agreement(s) in the Register and give prompt notice of the increase in
the Commitments to the Borrower, the Several L/C Issuing Bank and the Lenders
(including each Incremental Lender).
SECTION 2.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.02(b).
(ii)    Defaulting Lender Waterfall. Subject to clause (d) below, any payment of
Reimbursement Obligations, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent or Several L/C Issuing Bank
hereunder; second, as the Parent may request (so long as no Default or Event of
Default exists), to the funding of any L/C Disbursement in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Parent, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to L/C Disbursements under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Credit Parties as a
result of any judgment of a court of competent jurisdiction obtained by such
Credit Parties against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
L/C Disbursement in respect of which such Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the L/C
Disbursements of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any L/C Disbursements of such Defaulting Lender until
such time as all L/C Disbursements are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.03(a) for any period during which that
Lender is a Defaulting Lender (and no Credit Party shall be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Parent and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Credit
Party while that Lender was a Defaulting Lender; and


36

--------------------------------------------------------------------------------





provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Termination of Defaulting Lender. The Parent may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than 15 Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.15(a)(ii) will apply to all amounts thereafter paid by the Parent for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Credit Parties, the Administrative Agent or any Lender may have against such
Defaulting Lender.
(d)    Notwithstanding anything herein to the contrary, if any Defaulting Lender
has, at such point in time, complied with any and all payment obligations from
such Lender under the Credit Documents, such Defaulting Lender shall be entitled
to the payment in full of any Reimbursement Obligations then due and owing to
such Defaulting Lender as if such Lender was not a Defaulting Lender.
SECTION 2.16    Provisions Relating to NAIC Approved Banks and Disqualified
Lenders.
(a)    Each Lender agrees to use commercially reasonable efforts in order to, at
all times, (i) be listed on the NAIC Approved Bank List or (ii) maintain in
effect one or more Confirming Bank Agreements with a Person which is listed on
the NAIC Approved Bank List to act as a Confirming Bank for such Lender in
respect of its obligations under the Letters of Credit issued to an Approved
Beneficiary domiciled in Delaware (or any other US State which has adopted the
NAIC model laws and rules), which Person, prior to entering into such Confirming
Bank Agreement, shall be subject to the prior written consent of each of the
Borrower, the Administrative Agent and the Several L/C Issuing Bank, such
consent, in each case, shall not be unreasonably withheld. If at any time any
Lender shall cease to be a NAIC Approved Bank, such Lender shall promptly notify
the Borrower, the Several L/C Issuing Bank and the Administrative Agent and
forthwith comply with its obligations under this subsection (a).
(b)    If any Lender shall enter into a Confirming Bank Agreement hereunder at
any time, it shall promptly furnish a copy thereof to the Borrower, the Several
L/C Issuing Bank and the Administrative Agent.
(c)    Notwithstanding anything herein to the contrary, so long as (i) any
Lender shall not be an NAIC Approved Bank in respect of any Letter of Credit
issued to a beneficiary domiciled in Delaware (or any other US State which has
adopted the NAIC model laws and rules), or (ii) any Lender is a Disqualified
Lender, the Borrower may, upon notice to such Lender, the Several L/C Issuing
Bank and the Administrative Agent, require such Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the Letters of Credit issued, or participated in, by such Lender to any
Person that shall assume such obligations (which assignee may be another Lender,
if it accepts such assignment) with (and subject to) the consent of the Several
L/C Issuing Bank and the Administrative Agent (which consent shall not
unreasonably be withheld); provided that such Lender shall have received payment
of an amount equal to the outstanding amount of its L/C Disbursements (including
participations therein), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding L/C Disbursements and accrued interest and fees) or the applicable
Credit Party (in the case of all other amounts).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to the Finance Parties that:
SECTION 3.01    Existence, Qualification and Power. Each Credit Party and each
of its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license,


37

--------------------------------------------------------------------------------





except, in each case referred to in clause (a) (other than with respect to each
Credit Party), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.02    Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Credit Document to which it is party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which any Credit Party is a party or
affecting any Credit Party or the properties of any Credit Party or any
Subsidiary of a Credit Party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which any Credit Party or
any Subsidiary of a Credit Party or its property is subject or (c) violate any
Law.
SECTION 3.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, except
for such approvals, consents, exemptions, authorizations, actions or notices
that have been duly obtained, taken or made and in full force and effect.
SECTION 3.04    Execution and Delivery; Binding Effect. This Agreement has been,
and each other Credit Document, when delivered hereunder, will have been, duly
executed and delivered by each Credit Party. This Agreement constitutes, and
each other Credit Document when so delivered will constitute, a legal, valid and
binding obligation of each Credit Party, enforceable against each Credit Party
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.
SECTION 3.05    Financial Statements; No Material Adverse Effect.
(a)    Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.
(b)    No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no event or circumstance that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
SECTION 3.06    Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of any Credit Party,
threatened, at Law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Party or any Subsidiary of a Credit Party or
against any of their properties or revenues that (a) if adversely determined,
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (b) purport to affect or pertain to this Agreement or
any other Credit Document or any of the transactions contemplated hereby.
SECTION 3.07    No Material Adverse Effect; No Default. Neither any Credit Party
nor any Subsidiary thereof is in default under or with respect to any
Contractual Obligation that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document.
SECTION 3.08    Property.
(a)    Ownership of Properties. Each Credit Party and its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(b)    Intellectual Property. Each Credit Party and its Subsidiaries owns,
licenses or possesses the right to use all of the trademarks, tradenames,
service marks, trade names, copyrights, patents, franchises,


38

--------------------------------------------------------------------------------





licenses and other intellectual property rights that are necessary for the
operation of their respective businesses, as currently conducted, business, and
the use thereof by each Credit Party and its Subsidiaries does not conflict with
the rights of any other Person, except to the extent that such failure to own,
license or possess or such conflicts, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. The conduct
of the business of each Credit Party or any of its Subsidiaries as currently
conducted or as contemplated to be conducted does not infringe upon or violate
any rights held by any other Person, except to the extent that such
infringements and violations, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of any Credit
Party, threatened that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
SECTION 3.09    Taxes.
(a)    Each Credit Party and its Subsidiaries have filed all federal, state and
other tax returns and reports required to be filed, and have paid all federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (i) Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP or (ii) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
(b)    Each Credit Party is resident for Tax purposes only in the country of its
incorporation.
SECTION 3.10    Disclosure.
(a)    Each Credit Party has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
that Credit Party or any of its Subsidiaries is subject, and all other matters
known to it, that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The reports, financial statements,
certificates and other written information (other than projected or pro forma
financial information) furnished by or on behalf of any Credit Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other
Credit Document (as modified or supplemented by other information so furnished),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, each Credit Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery (it being understood that such projected
information may vary from actual results and that such variances may be
material).
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
SECTION 3.11    Compliance with Laws. Each of the Credit Parties and its
Subsidiaries is in compliance with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to so comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
SECTION 3.12    ERISA Compliance.
(a)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS, or
the Plan is covered by an opinion issued to a pre-approved plan document
sponsor, and, to the knowledge of any Credit Party, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.


39

--------------------------------------------------------------------------------





(b)    There are no pending or, to the knowledge of any Credit Party, threatened
or contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(c)    No ERISA Event has occurred, and neither any Credit Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.
(d)    The present value of all accrued benefits under each Pension Plan (based
on those assumptions used to fund such Pension Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Pension Plan allocable to
such accrued benefits by a material amount. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of any Credit Party or any
ERISA Affiliate for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero.
(e)    To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure so
to comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan that
is funded, determined as of the end of the most recently ended fiscal year of
the Parent or its Subsidiaries, as applicable, on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan by a material amount, and for each Foreign
Plan that is not funded, the obligations of such Foreign Plan are properly
accrued.
SECTION 3.13    Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent nor any of its Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) knows of any basis for any permit, license or other
approval required under any Environmental Law to be revoked, canceled, limited,
terminated, modified, appealed or otherwise challenged, (c) has or could
reasonably be expected to become subject to any Environmental Liability, (d) has
received notice of any claim, complaint, proceeding, investigation or inquiry
with respect to any Environmental Liability (and no such claim, complaint,
proceeding, investigation or inquiry is pending or, to the knowledge of the
Borrower, is threatened or contemplated) or (e) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of the Parent or any of its Subsidiaries.
SECTION 3.14    Margin Regulations. No Credit Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock. No issuance of a Letter of Credit will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System of the United States.
SECTION 3.15    Net Worth. On the date of this Agreement, the Consolidated Net
Worth of the Parent is not less than $2,300,000,000.
SECTION 3.16    Investment Company Act. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.17    Center of Main Interests and Establishments. In relation to each
Credit Party incorporated in a member state of the European Union, for the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the "Regulation"), its center of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and it has no "establishment" (as that term is used in Article
2(h) of the Regulations) in any other jurisdiction.


40

--------------------------------------------------------------------------------





SECTION 3.18    Sanctions; Anti-Corruption.
(a)    None of the Parent, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Parent or any of its Subsidiaries is an
individual or entity (“person”) that is, or is owned or controlled by persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Bermuda Monetary Authority, Australia (including the
Australian Department of Foreign Affairs and Trade), Canada (including the
Canadian Ministry for Foreign Affairs and Global Affairs Canada) or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (including, Crimea, Cuba, Iran, North Korea and Syria).
(b)    The Parent, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Parent, the agents of the Parent and its
Subsidiaries, are in compliance with all applicable Sanctions and with the
Bribery Act 2010 of the United Kingdom, the Foreign Corrupt Practices Act
of 1977 and the PATRIOT Act, each as amended, and the rules and regulations
thereunder (the “FCPA”, the “Bribery Act” and the PATRIOT Act respectively) and
any other applicable anti-corruption and anti-money laundering law. None of the
Parent, its Subsidiaries and their respective directors, officers and employees
and, to the knowledge of the Parent, the agents of the Parent and its
Subsidiaries, are under investigation by any Governmental Authority for an
alleged breach of Sanctions, the Bribery Act, the FCPA, the PATRIOT Act or any
other applicable anti-corruption or anti-money laundering law. The Parent and
its Subsidiaries have instituted and maintain policies and procedures designed
to promote and achieve continued compliance with applicable Sanctions, the
Bribery Act, the FCPA, the PATRIOT Act and any other applicable anti-corruption
and anti-money laundering laws.
SECTION 3.19    Solvency. Each Credit Party is Solvent.
SECTION 3.20    Group Structure Chart. As of the date of this Agreement, the
Group Structure Chart is true complete and accurate in all material respects.
SECTION 3.21    Ownership. Each of the Credit Parties (other than the Parent) is
a direct or indirect Wholly-Owned Subsidiary of the Parent.
SECTION 3.22    EEA Financial Institution. No Credit Party is an EEA Financial
Institution.
ARTICLE IV
CONDITIONS
SECTION 4.01    Closing Date. The obligation of the Finance Parties to make L/C
Credit Extensions hereunder is subject to the satisfaction (or waiver in
accordance with Section 10.02) of the following conditions (and, in the case of
each document specified in this Section to be received by the Administrative
Agent, such document shall be in form and substance satisfactory to the
Administrative Agent):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party thereto a counterpart signed on behalf of such party of this
Agreement and the Fee Letters.
(b)    Certificates. The Administrative Agent shall have received such customary
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Credit Documents (including provision of specimen
signatures for all authorized signatories who will sign any Credit Documents or
related documents on behalf of any Credit Party).
(c)    Corporate Documents. The Administrative Agent shall have received such
other documents and certificates (including Organizational Documents, good
standing certificates or their equivalent in each applicable jurisdiction and
the Group Structure Chart) as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Credit Party
and any other legal matters relating to each Credit Party, the Credit Documents
or the transactions contemplated thereby.


41

--------------------------------------------------------------------------------





(d)    Opinions of Counsel. The Administrative Agent shall have received an
opinion of (i) Drinker Biddle & Reath LLP, New York and Delaware counsel to the
Credit Parties, (ii) Carey Olsen Bermuda Limited, Bermuda counsel to the
Administrative Agent, and (iii) Ashurst LLP, English counsel to the
Administrative Agent, each addressed to the Finance Parties and dated the
Closing Date, in form and substance satisfactory to the Administrative Agent
(and the Administrative Agent hereby instructs such counsel to deliver such
opinion to such Persons).
(e)    Fees and Expenses. Each Credit Party shall have paid all fees, costs and
expenses (including all reasonable and documented legal fees and expenses)
agreed in writing to be paid by it to the Finance Parties in connection herewith
(including pursuant to the Fee Letters) to the extent due (and, in the case of
expenses (including legal fees and expenses), to the extent that statements for
such expenses shall have been delivered to the Borrower on or prior to the
Closing Date).
(f)    KYC Information. Each Credit Party shall have provided to the Finance
Parties such documentation and other information that the Finance Parties may
reasonably require connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, and, in
respect of any Credit Party that qualifies as a “legal entity customerˮ under
the Beneficial Ownership Regulation, a Beneficial Ownership Certificate in
relation to such Credit Party.
(g)    Government Approvals. The Credit Parties shall have obtained all
necessary authorizations from Governmental Authorities in connection with the
entry into and performance of the transactions contemplated by the Credit
Documents (and for the validity or enforceability of the Credit Documents).
(h)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Parent, confirming (x) satisfaction of the conditions set forth in this Section
4.01, (y) that the representations and warranties of each Credit Party set forth
in this Agreement and in any other Credit Document are true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the Closing Date
(or, in the case of any such representation or warranty expressly stated to have
been made as of a specific date, as of such specific date) and (z) that no
Default has occurred and is continuing.
(i)    Amendments and Waivers. The Administrative Agent shall have received
evidence of amendments and/or waivers from the existing lenders and agents under
the Revolving Credit Facility Documents, the Term Loan Credit Documents and the
LC Credit Documents as may be necessary, in the opinion of the Administrative
Agent, to permit the terms of this Agreement under such agreements.
(j)    Other Documents. The Administrative Agent shall have received such other
authorizations or documents as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request in connection with the entry
into and performance of the transactions contemplated by any Credit Document or
for the validity and enforceability of any Credit Document.
Without limiting the generality of Section 8.03(c), for purposes of determining
satisfaction of the conditions specified in this Section, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
The Administrative Agent shall notify the Borrower of the Closing Date, and such
notice shall be conclusive and binding.
SECTION 4.02    Conditions to All L/C Credit Extensions. The obligation of the
Finance Parties to make a L/C Credit Extension (including the initial L/C Credit
Extension) is additionally subject to the satisfaction of the following
conditions:
(a)    the Administrative Agent and the Several L/C Issuing Bank shall have
received a written request for such L/C Credit Extension (in a form acceptable
to the Several L/C Issuing Bank in its sole discretion) in accordance with the
requirements hereof;


42

--------------------------------------------------------------------------------





(b)    the representations and warranties of each Credit Party set forth in this
Agreement and in any other Credit Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
L/C Credit Extension (or, in the case of any such representation or warranty
expressly stated to have been made as of a specific date, as of such specific
date); and
(c)    no Default shall have occurred and be continuing or would result from
such L/C Credit Extension or from the application of proceeds thereof.
Each request for a L/C Credit Extension hereunder and each L/C Credit Extension
shall be deemed to constitute a representation and warranty by the Credit
Parties on and as of the date of the applicable L/C Credit Extension as to the
matters specified in clauses (b) and (c) above in this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full, each Credit Party covenants and agrees with the Lenders
that:
SECTION 5.01    Financial Statements. The Parent will procure that each Credit
Party furnish to the Administrative Agent for distribution to each Lender:
(a)    as soon as available, and in any event within 120 days (or 75 days in
respect of the Parent) after the end of each of its fiscal years (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal year ended December 31, 2018), (i) a consolidated balance sheet
of the Parent and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income or operations, Shareholders' Equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, audited and accompanied by a
report and opinion of independent public accountants of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards (and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition, results of operations, Shareholders'
Equity and cash flows of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, and (ii) the management prepared
financial statements of each Credit Party other than the Parent as at the end of
such fiscal year and the related statements of income or operations,
shareholders' equity and cash flows for such fiscal year of such Credit Party
setting forth in each case in comparative form the figures for the previous
fiscal year, to the effect that such management prepared financial statements
present fairly in all material respects the financial condition, results of
operations, shareholders' equity and cash flows of such Credit Party in
accordance with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 5 days after the date required to be filed with the SEC):
(i)    a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal quarter, the related consolidated statements of income or
operations, Shareholders' Equity and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of the Parent as fairly
presenting in all material respects the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes; and
(ii)    management prepared financial statements of each Credit Party other than
the Parent as at the end of such fiscal quarter, the related statements of
income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of such Credit Party's fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the


43

--------------------------------------------------------------------------------





previous fiscal year and the corresponding portion of the previous fiscal year,
certified by a Financial Officer of such Credit Party as fairly presenting in
all material respects the financial condition, results of operations,
shareholders' equity and cash flows of such Credit Party in accordance with GAAP
consistently applied, subject only to normal year-end audit adjustments and the
absence of notes; and
(c)    as soon as it is available, but in any event within 120 days after the
end of each fiscal year of the Parent, an actuarial report of the Group (on a
consolidated basis) on the sufficiency of its consolidated loss and loss
adjustment expense reserves, which report shall be prepared by the Group's duly
qualified internal team of actuaries.
SECTION 5.02    Certificates; Other Information. The Parent will deliver to the
Administrative Agent for distribution to each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed certificate signed by a Responsible
Officer of the Parent (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, and (iii)
setting forth a calculation of the guarantor coverage ratio set forth in Section
5.15;
(b)    promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements that the Parent or any Subsidiary
may file or be required to file with the SEC or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, and not otherwise required to be delivered pursuant hereto;
(c)    promptly after the furnishing thereof, copies of any material request or
notice received by the Parent or any Subsidiary, or any statement or report
furnished by the Parent or any Subsidiary to any holder of debt securities of
the Parent or any Subsidiary, pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished pursuant
hereto;
(d)    promptly after receipt thereof by the Parent or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other similar inquiry by such agency regarding
financial or other operational results of the Parent or any Subsidiary thereof;
and
(e)    promptly following any request therefor, (i) such other information
regarding the operations, business or financial condition of the Parent or any
Subsidiary, or compliance with the terms of the Credit Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request; or (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with the Beneficial Ownership Regulation, any other applicable “know
your customer” requirements under the Bribery Act, the FCPA, the PATRIOT Act or
other applicable anti-money laundering laws.
Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(b) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Parent shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.
SECTION 5.03    Notices. The Parent will promptly notify the Administrative
Agent and each Lender of:
(a)    the occurrence of any Default;


44

--------------------------------------------------------------------------------





(b)    the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Credit Party or any Affiliate thereof, including pursuant to any
applicable Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to have a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, could reasonably be expected to have a Material
Adverse Effect;
(d)    notice of any action arising under any Environmental Law or of any
noncompliance by any Credit Party or any Subsidiary with any Environmental Law
or any permit, approval, license or other authorization required thereunder
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;
(e)    any material change in accounting or financial reporting practices by any
Credit Party;
(f)    any change in the Credit Ratings from a Credit Rating Agency, or the
placement by a Credit Rating Agency of any Credit Party on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or the
cessation by a Credit Rating Agency of, or its intent to cease, rating any
Credit Party’s debt;
(g)    any change in the information provided in a Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein; and
(h)    any matter or development that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the relevant Credit Party setting forth the details of
the occurrence requiring such notice and stating what action the relevant Credit
Party has taken and proposes to take with respect thereto.
SECTION 5.04    Preservation of Existence, Etc. Each Credit Party will, and will
cause each of its Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
6.03 or 6.04; (b) take all reasonable action to maintain all rights, licenses,
permits, privileges and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
SECTION 5.05    Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition (ordinary wear
and tear excepted) and (b) make all necessary repairs thereto and renewals and
replacements thereof.
SECTION 5.06    Maintenance of Insurance. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
relevant Credit Party and its Subsidiaries) as are customarily carried under
similar circumstances by such Persons.
SECTION 5.07    Payment of Obligations. Each Credit Party will, and will cause
each of its Subsidiaries to, pay, discharge or otherwise satisfy as the same
shall become due and payable, all of its obligations and liabilities, including
Tax liabilities, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the relevant Credit Party or such Subsidiary,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 5.08    Compliance with Laws. Each Credit Party will, and will cause
each of its Subsidiaries to, comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to


45

--------------------------------------------------------------------------------





it or to its business or property, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.09    Environmental Matters. Except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect, each
Credit Party will, and will cause each of its Subsidiaries to, (a) comply with
all Environmental Laws, (b) obtain, maintain in full force and effect and comply
with any permits, licenses or approvals required for the facilities or
operations of such Credit Party or any of its Subsidiaries, and (c) conduct and
complete any investigation, study, sampling or testing, and undertake any
corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and clean up all Hazardous Materials present or
released at, on, in, under or from any of the facilities or real properties of
such Credit Party or any of its Subsidiaries.
SECTION 5.10    Books and Records. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party or such Subsidiary, as the case may be.
SECTION 5.11    Inspection Rights. Each Credit Party will, and will cause each
of its Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of such Credit Party and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that, other than with respect to such visits and inspections during the
continuation of an Event of Default, (a) only the Administrative Agent on behalf
of the Lender may exercise rights under this Section and (b) the Administrative
Agent shall not exercise such rights more often than two times during any
calendar year; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing under this Section at
the expense of such Credit Party and at any time during normal business hours
and without advance notice.
SECTION 5.12    Use of Letters of Credit. The Borrower will, and will cause each
of its Subsidiaries and Affiliates to, use the Letters of Credit issued
hereunder, to provide collateral support for reinsurance transactions of the
Borrower or any Eligible Affiliate not in contravention of any Law or of any
Credit Document.
SECTION 5.13    Sanctions; Anti-Corruption Laws. Each Credit Party will maintain
in effect policies and procedures designed to promote compliance by such Credit
Party, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the Bribery Act, the FCPA and any
other applicable anti-corruption and anti-money laundering laws.
SECTION 5.14    Bermuda Solvency Coverage Ratio. The Parent shall ensure at all
times that the Group Enhanced Capital Resources exceed 100 percent of the Group
Enhanced Capital Requirement.
SECTION 5.15    Guarantor Coverage. The Parent shall ensure at all times after
the Closing Date that the Borrower, together with any Guarantors other than the
Parent, has an aggregate Net Worth (calculated quarterly on a consolidated
basis) of not less than 80% of Consolidated Net Worth of the Parent. This
covenant shall be tested quarterly at the end of each fiscal quarter. If, based
on the financial statements most recently delivered pursuant to Section 5.01(a)
or 5.01(b), the aggregate Net Worth of the Borrower, together with any
Guarantors other than the Parent, (calculated quarterly on a consolidated basis)
is not at least 80% of the Consolidated Net Worth of the Parent, then within 30
days of delivery of such financial statements the Parent shall either (a) take
such action as it deems appropriate to increase the Net Worth of the Borrower
and Guarantors so that the foregoing requirement is satisfied or (b) cause such
other members of the Group to become Guarantors such that the foregoing
requirement is satisfied, and in each case deliver evidence of such compliance
to the Administrative Agent. Subject to compliance with any client
identification or know-your-customer requirements the Administrative Agent or
the Lenders may have, the Parent may request that any of its Wholly-Owned
Subsidiaries become a Guarantor hereunder by delivering an executed counterpart
of a Guarantor Joinder Agreement or comparable guaranty documentation reasonably
satisfactory to the Administrative Agent within ten (10) Business Days of
becoming aware of that the test set out in this Section 5.15 is not or will not
be met (or such longer time period agreed to by the Administrative Agent in its
reasonable discretion) (it being understood that such Guarantor Joinder
Agreement or comparable guaranty documentation shall be accompanied by
documentation with respect


46

--------------------------------------------------------------------------------





thereto substantially consistent with the documentation delivered pursuant to
Section 4.01(c)). If requested by the Administrative Agent, the Administrative
Agent shall receive an opinion or opinions of counsel for the Parent in form and
substance reasonably satisfactory to the Administrative Agent in respect of
matters reasonably requested by the Administrative Agent relating to any such
Guarantor Joinder Agreement or comparable guaranty documentation delivered
pursuant to this Section 5.15, dated as of the date of such Guarantor Joinder
Agreement or comparable guaranty documentation.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and all Obligations have
been paid in full, each Credit Party covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. No Credit Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Credit Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 6.01
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
(c)    Guarantees:
(i)    of any Credit Party or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of such Credit Party or any Wholly-Owned
Subsidiary;
(ii)    given in respect of netting or set-off arrangements permitted pursuant
to Section 6.02(m);
(iii)    given by the Parent in the ordinary course of its insurance business
excluding, for the avoidance of doubt, any Guarantee of Indebtedness which
Indebtedness is not otherwise permitted under this Section 6.01;
(iv)    not otherwise permitted hereunder made in the ordinary course of
business in an aggregate amount not exceeding $100,000,000;
provided that no new Guarantees of Indebtedness will be permitted at any time
after the occurrence of a Default which is continuing, other than Guarantees of
Indebtedness provided in the ordinary course of trading by members of the Group
which are not Credit Parties;
(d)    obligations (contingent or otherwise) of a Credit Party or any Subsidiary
existing or arising under any Swap Contract entered into in compliance with
Section 6.17;
(e)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness (i) exists at the time such Person
becomes a Subsidiary and is not created or increased or has its maturity date
extended (other than by the waiver of any applicable change of control
provision) in contemplation of, or in connection with, or since such Person
becoming a Subsidiary and (ii) remains outstanding for a period of no more than
six months following that acquisition;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;


47

--------------------------------------------------------------------------------





(g)    Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;
(h)    Acquisition SPV Indebtedness in an aggregate principal amount not
exceeding 25% of Consolidated Net Worth at any time outstanding;
(i)    Indebtedness incurred pursuant to any letter of credit or its equivalent
in the ordinary course of business;
(j)    other Indebtedness of any member of the Group that is not a Credit Party
in an aggregate principal amount for all such Indebtedness under this paragraph
(j) not exceeding 5% of Consolidated Net Worth at any time outstanding;
(k)    the Revolving Credit Facility;
(l)    the Term Loan Credit Facility; and
(m)    other Indebtedness of a Credit Party that would not cause a breach of
Section 6.12 and which is unsecured and ranks pari passu with, or is
subordinated to, any rights or claims of the Lenders under any of the Credit
Documents.
SECTION 6.02    Liens. No Credit Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.01(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 6.01(b);
(b)    Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;
(d)    pledges or deposits in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) public utility
services provided to a Credit Party or a Subsidiary;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of a Credit Party and its Subsidiaries;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(j);
(h)    any Lien existing on any property or asset prior to the acquisition
thereof by a Credit Party or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the


48

--------------------------------------------------------------------------------





date hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of, in connection with or since
such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof and (iv)
such Lien is removed or discharged within six months of such acquisition or such
Person becoming a Subsidiary except by an amount equal to a reasonable premium
or other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, or replacement;
(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;
(j)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business;
(k)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (ii) secure any Indebtedness;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(m)    any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group but only so long as
(A) such arrangement does not permit credit balances of Credit Parties to be
netted or set-off against debit balances of members of the Group which are not
Credit Parties and (B) such arrangement does not give rise to other Lien over
the assets of Credit Parties in support of liabilities of members of the Group
which are not Credit Parties;
(n)    Liens provided by an Acquisition SPV to the provider of any credit
facilities constituting Acquisition SPV Indebtedness over all or part of the
assets of that Acquisition SPV or any limited recourse Liens provided by any
Holding Company of an Acquisition SPV over all or part of the Equity Interests
or other ownership interests held in that Acquisition SPV;
(o)    Liens created by a member of the Group in support of a letter of credit
or its equivalent in the ordinary course of business of the relevant member of
the Group;
(p)    Liens arising by virtue of trust arrangements, withheld balances,
administrative accounts, or any other collateral or security arrangements
incurred in connection with any Policies, Reinsurance Agreements or related
agreements in the ordinary course of business or capital support agreements or
any other agreements by the Credit Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Credit
Parties guaranteeing the obligations of any Insurance Subsidiary under any
Policies or Reinsurance Agreements in each case entered into in the ordinary
course of business;
(q)    Liens from time to time securing the Revolving Credit Facility;
(r)    Liens from time to time securing the Term Loan Credit Facility; and
(s)    Liens securing Indebtedness and other obligations in an aggregate amount
not exceeding 2.5% of Consolidated Net Worth at any time outstanding.
SECTION 6.03    Fundamental Changes. No Credit Party will, nor will it permit
any Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) a Credit Party, provided that a Credit
Party shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries (other than a Credit Party),


49

--------------------------------------------------------------------------------





provided that when any Wholly-Owned Subsidiary is merging with another
Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or surviving
Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Credit Party or to another
Subsidiary; provided that if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee shall either be a Credit Party or
another Wholly-Owned Subsidiary and if the transferor is a Credit Party, then
the transferee shall be a Credit Party;
(c)    a Credit Party and its Subsidiaries may make Dispositions permitted by
Section 6.04;
(d)    any Investment permitted by Section 6.06 may be structured as a merger,
consolidation or amalgamation; and
(e)    any Subsidiary may dissolve, liquidate or wind up its affairs if it owns
no material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and good standing.
SECTION 6.04    Dispositions. No Credit Party will, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory and Investments in the ordinary course of
business (other than Equity Interests of Subsidiaries, lines of business, real
property or intellectual property);
(c)    Dispositions of assets (other than Equity Interests of Subsidiaries,
lines of business, real property or intellectual property) to the extent that
such assets are exchanged for other assets comparable or superior as to type,
value and quality;
(d)    Dispositions of property by (i) any Wholly-Owned Subsidiary (which is not
itself a Credit Party) to a Credit Party or to another Wholly-Owned Subsidiary,
(ii) any Subsidiary (which is not itself a Credit Party or a Wholly-Owned
Subsidiary) to a Credit Party or to another Subsidiary or (iii) a Credit Party
to another Credit Party or a Wholly-Owned Subsidiary;
(e)    Dispositions of property as a result of a casualty event involving such
property or any Disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;
(f)    Dispositions of assets (other than cash) to an Acquisition SPV;
(g)    Dispositions permitted by Section 6.03;
(h)    Dispositions of intellectual property rights that are no longer used or
useful in the business of a Credit Party and its Subsidiaries;
(i)    Restricted Payments permitted by Section 6.05 and Investments permitted
by Section 6.06;
(j)    Dispositions of all or part of any Investments acquired after the date of
this Agreement provided that such disposal is completed within 180 days of that
acquisition;
(k)    Dispositions of assets by a Credit Party and its Subsidiaries, including
Insurance Subsidiaries, in connection with an Insurance Contract, Reinsurance
Agreement or any related agreement, in each case in the ordinary course of
business; and
(l)    Dispositions by a Credit Party and its Subsidiaries not otherwise
permitted under this Section; provided that the aggregate book value of all
property Disposed of pursuant to this clause (l) in any fiscal year shall not
exceed 2.5% of Consolidated Net Worth of the Parent.
SECTION 6.05    Restricted Payments. Parent will not declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:


50

--------------------------------------------------------------------------------





(a)    the Parent may declare and make dividend payments or other distributions
payable solely in Equity Interests of the Parent;
(b)    the Parent may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new common Equity Interests;
(c)    the Parent may (i) declare or pay cash dividends to its shareholders and
(ii) purchase, redeem or otherwise acquire for cash its Equity Interests if no
Default or Event of Default exists either before or after giving effect thereto;
and
(d)    the Parent may pay withholding or similar taxes payable by any future,
present or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) in connection with any repurchases of Equity Interests or the
exercise of stock options.
SECTION 6.06    Investments. No Credit Party will, and will not permit any
Subsidiary to, make any Investments, except:
(a)    Investments held by a Credit Party or such Subsidiary in the form of Cash
Equivalents;
(b)    (i) Investments in Subsidiaries in existence on the Closing Date, and
(ii) other Investments in existence on the Closing Date and identified on
Schedule 6.06, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension;
(c)    Investments of any Credit Party in any Subsidiary and Investments of any
Subsidiary in any Credit Party or in another Subsidiary;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Investments consisting of the indorsement by any Credit Party or any
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business;
(f)    to the extent constituting an Investment, transactions otherwise
permitted by Sections 6.01, 6.03 and 6.05;
(g)    any acquisition (A) by the Borrower or a member of the Group other than a
Credit Party of a company, entity, business or undertaking (or in each case, any
interest in any of them) or (B) by a Guarantor of a company or entity (or in
each case any interest in any of them), in each case:
(i)    which either (y) holds (or after giving effect to the transaction or
series of transactions contemplated therewith, will hold) more than 50 percent
of its assets in or generates more than 50 percent of its revenues from the
insurance, reinsurance, asset management or insurance broking sectors or (z) for
which the majority of the liabilities of the company, entity, business or
undertaking consists of direct exposure from legacy operations to claims in
lines of business in the Group's portfolio of existing non-life run-off
liabilities; and
(ii)    whose gross assets would represent in aggregate less than 25 percent of
the pro forma consolidated total assets (in each case determined in accordance
with GAAP) of the Group immediately following such acquisition,
provided, that, (1) for any such acquisition by the Borrower or a member of the
Group other than a Credit Party, such acquisition may be effected by (x)
acquisition of all or a portion of the Equity Interests (y) subject to
compliance with Section 6.03, by way of a merger or (z) an acquisition of new
business effected through a portfolio transfer or reinsurance transaction, and
(2) for any such acquisition by a Guarantor, such acquisition may be effected by
acquisition of all or a portion of the Equity Interests of such company or
entity.


51

--------------------------------------------------------------------------------





(h)    the incorporation or formation of a company as a Subsidiary;
(i)    any acquisition by a member of the Group of an Equity Interest from
another member of the Group to the extent that the disposal of such Equity
Interest is not otherwise restricted by Section 6.04;
(j)    Investments in accordance with the investment policy of the Parent and
its Subsidiaries as approved by the board of directors (or a committee thereof)
of the Parent from time to time; and
(k)    Investments not otherwise permitted under this Section; provided that the
aggregate fair value of all Investments pursuant to this clause (k) in any
fiscal year shall not exceed 2.5% of the Consolidated Net Worth of the Parent.
SECTION 6.07    Transactions with Affiliates. Each Credit Party will not, and
will not permit any Subsidiary to, enter into any transaction of any kind with
any Affiliate of a Credit Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Credit Party or such Subsidiary as would be obtainable by such Credit Party
or such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Credit Parties and any of
their Wholly-Owned Subsidiaries or between and among any Wholly-Owned
Subsidiaries, (b) Restricted Payments permitted by Section 6.05 and
(c) Investments permitted by Section 6.06(b), (c) or (d).
SECTION 6.08    Reserved.
SECTION 6.09    Changes in Fiscal Periods. Each Credit Party will not permit the
last day of its fiscal year to end on a day other than December 31 or change any
Credit Party’s method of determining its fiscal quarters.
SECTION 6.10    Changes in Nature of Business. Each Credit Party will not, and
will not permit any Subsidiary to, engage to any material extent in any business
other than those businesses conducted by such Credit Party and its Subsidiaries
on the date hereof or any business reasonably related or incidental thereto or
representing a reasonable expansion thereof.
SECTION 6.11    Reserved.
SECTION 6.12    Financial Covenants.
(a)    Parent Net Worth. The Consolidated Net Worth of the Parent shall at all
times not be less than the aggregate of:
(i)
$2,300,000,000; plus

(ii)
50.0% of the net income available for distribution to common shareholders of the
Parent at any time after August 16, 2018; plus

(iii)
50.0% of the proceeds of any common stock issuance of the Parent made after
August 16, 2018.

(b)    Gearing Ratio. The Consolidated Financial Indebtedness of the Parent
shall not at any time be more than 35.0% of the Total Capital.
(c)    The financial covenants in this Section 6.12 shall be in effect at all
times but shall be tested on each Quarter Date commencing with the first Quarter
Date after the Closing Date. The financial covenants set out in Sections 6.12(a)
and 6.12(b) shall be calculated in accordance with GAAP and, in each case, shall
be tested first by reference to the quarterly consolidated balance sheet and
related financial statements and, where available, by reference to the annual
consolidated balance sheet and related financial statements (each delivered in
accordance with Section 5.01(b) and Section 5.01(a)(i) respectively). No item
shall be deducted or credited more than once in any such calculation. Where an
amount in any financial statement is not denominated in Dollars, it shall be
converted into Dollars at the rate specified in the financial statements so long
as such rate has been set in accordance with GAAP.


52

--------------------------------------------------------------------------------





SECTION 6.13    Sanctions; Anti-Corruption Use of Proceeds. Neither the Credit
Parties nor any Subsidiary will, directly or indirectly, use any Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of the Bribery Act, the FCPA or any other applicable anti-corruption
law, or (b) (i) to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Letters of Credit, whether as the Several L/C Issuing Bank,
the Administrative Agent, an Arranger, a Lender, an underwriter, an advisor, an
investor or otherwise).
SECTION 6.14    Bermuda Private Act. No Credit Party will become subject to a
Private Act which, in the reasonable determination of the Administrative Agent,
would be adverse in any material respect to the rights or interests of the
Lenders.
SECTION 6.15    Share Capital. No Credit Party (other than the Parent) will
issue any Equity Interests except to another Credit Party.
SECTION 6.16    Amendments. No Credit Party shall amend its Organizational
Documents in a way that could reasonably be expected to materially and adversely
affect the interests of the Lenders.
SECTION 6.17    Swap Contracts. No Credit Party will enter into any Swap
Contract for speculative purposes.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    any Credit Party shall fail to pay any Reimbursement Obligation when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)    any Credit Party shall fail to pay (i) any interest on any Reimbursement
Obligation, when the same shall become due and payable, and such failure shall
continue unremedied for a period of three or more Business Days, or (ii) any fee
or other amount due and payable under this Agreement or under any other Credit
Document (other than an amount referred to in clause (a) of this Section), when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement or any other Credit
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof, or any
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect (or, in the case of any such representation or warranty under
this Agreement or any other Credit Document already qualified by materiality,
such representation or warranty shall prove to have been incorrect) when made or
deemed made;
(d)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01, Section 5.02, Section 5.03(a), Section
5.04 (with respect to any Credit Party’s existence), Section 5.12, Section 5.13,
Sections 6.04 to 6.06 (inclusive) or Sections 6.09 to 6.16 (inclusive);
(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Credit Document (other
than those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 10 or more Business Days after the
earlier of notice thereof by the Administrative Agent to the Borrower or a
Credit Party becoming aware of the failure to comply;


53

--------------------------------------------------------------------------------





(f)    any Credit Party or any Subsidiary shall fail to observe or perform any
agreement or condition relating to any Indebtedness (other than Indebtedness
under the Credit Documents) having an aggregate principal amount of more than
$75,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, rehabilitation,
conservatorship, delinquency or other relief in respect of any Credit Party or
any of its Material Subsidiaries or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any of its Material Subsidiaries or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 45 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;
(h)    any Credit Party or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or any of its Material Subsidiaries or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(i)    any Credit Party or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(j)    there is entered against any Credit Party or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $75,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage), or
(ii) a non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
(k)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount that could reasonably be expected to have a
Material Adverse Effect;
(l)    a Change of Control shall occur or a Credit Party (other than the Parent)
ceases to be a Wholly-Owned Subsidiary of the Parent;
(m)    the cessation, variation or imposition of limitations (for any reason) of
any consent, authorization, license and/or exemption which is required to enable
the Parent or any Subsidiary to carry on its business, or the taking by any
governmental, regulatory or other authority of any action in relation to the
Parent or any Subsidiary which is reasonably likely to have a Material Adverse
Effect, save that no Event of Default under this Section 7.01(m) will occur if
the failure to comply is capable of remedy and is remedied within 20 Business
Days of the earlier of (i) the Administrative Agent giving notice to the
Borrower and (ii) the Parent or the Borrower becoming aware of the failure to
comply;


54

--------------------------------------------------------------------------------





(n)    any fine, levy or sanctions are imposed upon any member of the Group by
the Bermuda Monetary Authority, the PRA or the FCA or by any equivalent
regulatory authority in any other jurisdiction or under the Financial Services
and Markets Act 2000 of the United Kingdom or any equivalent legislation or
regulation in any other jurisdiction which is reasonably likely to have a
Material Adverse Effect;
(o)    the Guaranty or any other material provision of this Agreement or any
other Credit Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in writing the validity or enforceability of
any provision of any Credit Document; or any Credit Party denies in writing that
it has any or further liability or obligation under any Credit Document to which
it is a party, or purports in writing to revoke, terminate or rescind any such
Credit Document; or
(p)    any Credit Party shall fail to observe or perform any agreement or
condition under an Existing Facility Agreement (if such agreement has at such
time, an aggregate principal amount or aggregate commitments thereunder of more
than $75,000,000), the effect of which default or other event is to cause, or to
permit the holder or holders or beneficiary or beneficiaries under such Existing
Facility Agreement (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
the obligations of such Credit Party under such Existing Facility Agreement to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
obligations to be made, prior to its stated maturity;
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times:
(i)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately;
(ii)    require that the Borrower Cash Collateralize the L/C Obligations;
(iii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents and Applicable Law;
and
(iv)    require the Borrower to obtain the return of any outstanding Letters of
Credit;
provided that, in case of any event described in clause (g) or (h) of this
Section, the Commitments shall automatically terminate and the unreimbursed L/C
Disbursements, together with accrued interest thereon and all fees and other
Obligations accrued hereunder, shall automatically become due and payable, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Credit Parties.
SECTION 7.02    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.15, be applied by the Administrative Agent as follows:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees and disbursements and other charges of counsel payable under Section 10.03
and amounts payable to the Administrative Agent in its capacity as such);
(b)    second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than Reimbursement Obligations, interest
and Letter of Credit fees) payable to the Lenders and the Several L/C Issuing
Bank (including reasonable and documented fees and disbursements and other
charges of counsel payable under Section 10.03) arising under the Credit
Documents, ratably among them in proportion to the respective amounts described
in this clause (b) payable to them;
(c)    third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on unpaid
Reimbursement Obligations, ratably among the Lenders and the Several L/C Issuing
Bank in proportion to the respective amounts described in this clause (c)
payable to them;


55

--------------------------------------------------------------------------------





(d)    fourth, (i) to payment of that portion of the Obligations constituting
Reimbursement Obligations and (ii) to Cash Collateralize that portion of L/C
Obligations comprising the undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Section 2.01, ratably
among the Lenders and the Several L/C Issuing Bank in proportion to the
respective amounts described in this clause (d) payable to them; provided that
(x) any such amounts applied pursuant to subclause (ii) above shall be paid to
the Administrative Agent for the ratable account of the Several L/C Issuing Bank
to Cash Collateralize such L/C Obligations, (y) subject to Section 2.01(c),
amounts used to Cash Collateralize the aggregate amount of Letters of Credit
pursuant to this clause (d) shall be used to satisfy drawings under such Letters
of Credit as they occur and (z) upon the expiration of any Letter of Credit
(without any pending drawings), the pro rata share of Cash Collateral shall be
distributed in accordance with this clause (d);
(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Finance Parties based upon the respective aggregate amounts of
all such Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and
(f)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE VIII
AGENCY
SECTION 8.01    Appointment and Authority. Each Lender hereby irrevocably
appoints National Australia Bank Limited, London Branch to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as otherwise provided in Section 8.06(b), the
provisions of this Article are solely for the benefit of the Finance Parties,
and no Credit Party or other Person shall have any rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
SECTION 8.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Credit Parties or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt


56

--------------------------------------------------------------------------------





any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 10.02), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by a Credit Party, a Lender or the Several L/C Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the issuance, extension, increase, reinstatement or renewal of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Several L/C Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the Several L/C Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or the Several L/C Issuing Bank prior to the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the facility under this
Agreement as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
SECTION 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Several L/C Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, or an Affiliate of any such bank with an office in
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring


57

--------------------------------------------------------------------------------





Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Several L/C Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Several
L/C Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
SECTION 8.07    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Several L/C Issuing Bank or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Several L/C Issuing Bank or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    No Other Duties. Anything herein to the contrary
notwithstanding, the Arrangers, the Syndication Agents and the Documentation
Agent listed on the cover page of this Agreement shall not have any duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in their capacity, as applicable, as Lenders hereunder.
SECTION 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether any Reimbursement Obligations shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount owing and unpaid in
respect of the L/C Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Several L/C Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Several L/C Issuing
Bank and the Administrative Agent and their respective agents


58

--------------------------------------------------------------------------------





and counsel and all other amounts due the Lenders, the Several L/C Issuing Bank
and the Administrative Agent under Section 10.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Several L/C Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Several
L/C Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Section 10.03. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender, the Several L/C Issuing Bank or any
other Agent any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, the Several L/C Issuing
Bank or any other Agent or to authorize the Administrative Agent to vote in
respect of the claim of any Lender, the Several L/C Issuing Bank or any other
Agent in any such proceedings.
ARTICLE IX
GUARANTY
SECTION 9.01    Guaranty of the Obligations. The Guarantors hereby jointly and
severally guarantee to the Administrative Agent, for the ratable benefit of the
Beneficiaries, the due and punctual Payment in Full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
SECTION 9.02    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law or of the laws of the
jurisdiction of incorporation or organization of any Guarantor; provided, solely
for purposes of calculating the “Fair Share Contribution Amount” with respect to
any Contributing Guarantor for purposes of this Section 9.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 9.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 9.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 9.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 9.02.
SECTION 9.03    Payment by Guarantors. The Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity


59

--------------------------------------------------------------------------------





against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), the Guarantors will immediately upon demand pay, or cause to
be paid, in cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.
SECTION 9.04    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability;
(b)    this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c)    Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between any Credit Party and any Beneficiary with respect to the
existence of such Event of Default;
(d)    the obligations of each Guarantor hereunder are independent of the
obligations of any other Credit Party, and a separate action or actions may be
brought and prosecuted against such Guarantor whether or not any action is
brought against any other Credit Party and whether or not such Credit Party is
joined in any such action or actions;
(e)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce the Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(f)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and


60

--------------------------------------------------------------------------------





(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) (the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which any Credit Party may allege or assert against any
Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.
SECTION 9.05    Waivers by Guarantor. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any other Credit Party or any other Person with respect to the Guaranteed
Obligations, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of any other Credit Party, including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any other Credit Party from any cause other than payment in
full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e)(i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 9.04 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
SECTION 9.06    Guarantors' Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been Paid in Full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against any other Credit Party or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any other Credit Party with
respect to the Guaranteed Obligations, (b) any right to enforce,


61

--------------------------------------------------------------------------------





or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against any other Credit Party, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
any Beneficiary. In addition, until the Guaranteed Obligations shall have been
Paid in Full, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 9.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any other Credit Party or
against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against any Credit Party, to
all right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and Paid in Full,
such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
SECTION 9.07    Subordination of Other Obligations. Any Indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the Guaranteed Obligations.
SECTION 9.08    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
Paid in Full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
SECTION 9.09    Authority of Credit Parties. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Credit Party or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.
SECTION 9.10    Financial Condition of Credit Parties. Any Credit Extension may
be made to the Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Credit Party at the time of any such grant or continuation. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or the Guarantor’s assessment, of the financial condition of any
Credit Party. Each Guarantor has adequate means to obtain information from any
Credit Party on a continuing basis concerning the financial condition of such
Credit Party and its ability to perform its obligations under the Credit
Documents and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of each Credit Party and of all
circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of any Credit Party now known or hereafter
known by any Beneficiary.
SECTION 9.11    Bankruptcy, etc.
(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Several L/C Issuing Bank and the
Administrative Agent acting pursuant to the instructions of Required Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any other Credit
Party. The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any other Credit
Party or by any defense which any other Credit Party may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which


62

--------------------------------------------------------------------------------





may relieve any Credit Party or any of its Subsidiaries of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Credit Party or any of its Subsidiaries, the obligations of
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
SECTION 9.12    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 9.01 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion/action under
New York CPLR Section 3213.
SECTION 9.13    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law or
corporate law of a jurisdiction of incorporation or organization of any
Guarantor, or any state or federal bankruptcy, insolvency, reorganization or
other law (including any such law of a jurisdiction of incorporation or
organization of any Guarantor) affecting the rights of creditors generally, if
the obligations of any Guarantor under Section 9.01 would otherwise, taking into
account the provisions of Section 9.02, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 9.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Beneficiary
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
ARTICLE X
MISCELLANEOUS
SECTION 10.01 Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:
(i)    if to the Borrower, the Guarantors or Enstar (US) Inc., to it at Windsor
Place, 4th Floor, 22 Queen Street, Hamilton HM11, Bermuda, Attention of Douglas
Anthony (Telephone No. +1 (441) 278-1466; Email: doug.anthony@enstargroup.com)
with a copy to One Logan Square, Suite 2000, Philadelphia, PA 19103, Attention
of Audrey Taranto (Telephone No. +1 (727) 415-7995; Email:
audrey.taranto@enstargroup.com);
(ii)    if to the Several L/C Issuing Bank:
(A)    to National Australia Bank Limited, London Branch at 88 Wood Street,
London EC2V 7QQ; Attention of Lending Admin; (Facsimile No. +61 1300 859 382;
Telephone No. 00 612 9936 4716; Email: lendingadminlon@eu.nabgroup.com); with a
copy to
(B)    National Australia Bank Limited, New York Branch at 245 Park Avenue, 28th
Floor, New York, N.Y. 10167; Attention of Marie Healey / Judy Esposito
(Telephone No. 212-916-9691 / 212-916-9622; Email: Marie.P.Healey@nabny.com /
NY_Lending_Administration@nabny.com); with a copy to
(iii)    if to the Administrative Agent, to National Australia Bank Limited,
London Branch at 88 Wood Street, London EC2V 7QQ; Attention of Lending Admin;
(Facsimile No. +61 1300 859 382; Telephone No. 00 612 9936 4716; Email:
lendingadminlon@eu.nabgroup.com);


63

--------------------------------------------------------------------------------





(iv)    if to a Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Several L/C Issuing Bank hereunder may be delivered or furnished
by electronic communication (including e‑mail, FpML, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Several L/C
Issuing Bank pursuant to Article II if such Lender or the Several L/C Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or any Credit Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Credit Parties agree that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Several L/C Issuing Bank and the Lenders by posting the Communications on the
Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Credit Party pursuant to any
Credit Document or the transactions contemplated therein that is distributed to
the Administrative Agent, any Lender or the Several L/C Issuing Bank by means of
electronic communications pursuant to this Section, including through the
Platform.
(e)    Public Information. The Credit Parties hereby acknowledge that certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Credit Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Credit Party hereby agrees that it will use
commercially reasonable efforts to identify that portion of the materials and
information provided by or on behalf of that Credit Party hereunder and under
the other Credit Documents (collectively, “Borrower Materials”) that may be
distributed to the Public Lenders and that (i) all such Borrower


64

--------------------------------------------------------------------------------





Materials shall be clearly and conspicuously marked “PUBLIC,” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” such Credit Party
shall be deemed to have authorized the Agents and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to such Credit Party or its securities for purposes of U.S. federal and
state securities Laws (provided, however, that to the extent that such Borrower
Materials constitute Information, they shall be subject to Section 10.12); (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (iv)
the Agents shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”. Each Public Lender will designate one or
more representatives that shall be permitted to receive information that is not
designated as being available for Public Lenders.
SECTION 10.02 Waivers; Amendments.
(a)    No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Administrative Agent, the Several L/C Issuing Bank or any Lender in exercising
any right, remedy, power or privilege hereunder or under any other Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege, or any abandonment or
discontinuance of steps to enforce such a right remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right remedy, power or privilege. The rights, remedies, powers and privileges of
the Administrative Agent, the Several L/C Issuing Bank and the Lenders hereunder
and under the Credit Documents are cumulative and are not exclusive of any
rights, remedies, powers or privileges that any such Person would otherwise
have.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against any Credit Party shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 7.01 for the benefit of all the Lenders and the Several
L/C Issuing Bank; provided that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (ii) the Several L/C Issuing
Bank from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as the Several L/C Issuing Bank) hereunder and
under the other Credit Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.06) or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to the Borrower
under any Debtor Relief Law; provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (x) the Required Lenders shall have the rights otherwise
provided to the Administrative Agent pursuant to Section 7.01 and (y) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.06, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.
(b)    Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Credit Document, and no consent to any departure by any Credit Party
therefrom, shall be effective unless in writing executed by the applicable
Credit Party and the Required Lenders, and acknowledged by the Administrative
Agent, or by the applicable Credit Party and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:
(i)    extend or increase any Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Article IV or the waiver of any Default shall not
constitute an extension or increase of any Commitment of any Lender);
(ii)    reduce the amount of, or rate of interest specified herein on, any
Reimbursement Obligation or any fees or other amounts payable hereunder or under
any other Credit Document, without the written consent of each Lender directly
and adversely affected thereby (provided that only the consent of the Required
Lenders shall be necessary (x) to amend the definition of “Default Rate” or to
waive the obligation of any Credit Party to pay interest at the Default Rate or
(y) to amend any financial covenant (or any defined term directly or indirectly
used therein), even if the effect of such amendment would be to


65

--------------------------------------------------------------------------------





reduce the rate of interest on any Reimbursement Obligation or other Obligation
or to reduce any fee payable hereunder);
(iii)    postpone the due date for payment of any Reimbursement Obligation or
any interest, fees or other amounts payable hereunder or under any other Credit
Document, or reduce the amount of, waive or excuse any such payment, without the
written consent of each Lender directly and adversely affected thereby;
(iv)    change Section 2.05(b) or Section 2.06 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
(v)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(vi)    change any provision of this Section or the percentage in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
(vii)    change Section 2.01(d) or Section 2.01(m);
(viii)    release the Guarantors from their guarantee obligations under Article
IX of this Agreement; or
(ix)    change the definition of "Alternative Currency" without the written
consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Credit
Document of the Administrative Agent, unless in writing executed by the
Administrative Agent, the Credit Parties and the Lenders required above.
Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its L/C Obligations may not be extended, the rate of interest
in respect of any L/C Obligations may not be reduced and the principal amount of
any of its L/C Obligations may not be forgiven, in each case without the consent
of such Defaulting Lender and (y) any amendment, waiver or consent requiring the
consent of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within 10 Business Days
following receipt of notice thereof.
SECTION 10.03 Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred (whether incurred before or after the
date hereof) by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the facility under
this Agreement, the preparation, negotiation, execution, delivery and
administration of this Agreement, the Engagement Letter and the other Credit
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Several L/C Issuing Bank in connection with the issuance,
amendment, extension, reinstatement or renewal of any Letter of Credit or any
demand for payment thereunder, and (iii) all out-


66

--------------------------------------------------------------------------------





of-pocket expenses incurred by the Administrative Agent, any Lender or the
Several L/C Issuing Bank (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the Several L/C Issuing
Bank), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the Several L/C Issuing
Bank, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement, the Engagement Letter and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Letters of Credit.
(b)    Indemnification. The Credit Parties shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, the Several L/C Issuing Bank,
each Arranger, each Confirming Bank and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Credit Party) arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the Several L/C Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party, and regardless of whether any
Indemnitee is a party thereto (including preparing a defense in respect of any
such claim, litigation, investigation or proceeding); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from a claim not involving an act or omission of any Credit Party and
that is brought by an Indemnitee against another Indemnitee (other than against
an Arranger or an Agent in their capacities as such). Paragraph (b) of this
Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Several L/C Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Several L/C Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Several L/C Issuing Bank in
its capacity as such or any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Several L/C Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.05(e). The Credit
Parties shall indemnify and hold harmless each Lender in respect of any payment
made by such Lender pursuant to this paragraph (c).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Letter of Credit or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.


67

--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section shall be payable promptly
and in any event not later than three Business Days after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of the obligations hereunder.
SECTION 10.04 Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the L/C Obligations at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes L/C
Obligations) or, if the Commitment is not then in effect, the outstanding L/C
Obligations the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Letter of Credit or the
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and


68

--------------------------------------------------------------------------------





(C)    the consent of the Several L/C Issuing Bank shall be required (such
consent not to be unreasonably withheld).
(iv)    NAIC Approved Banks; No Disqualified Lenders. Each assignee shall be an
NAIC Approved Bank and shall provide written confirmation that such assignee
would not be a Disqualified Lender (under clause (a) of the definition thereof)
immediately after giving effect to such assignment.
(v)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(vi)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent or any of the Parent’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent and the
Administrative Agent, the applicable pro rata share of L/C Obligations not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all L/C Obligations in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.08, 2.09 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Credit Parties, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Total Credit
Exposure of each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties and the Finance Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this


69

--------------------------------------------------------------------------------





Agreement. The Register shall be available for inspection by any Credit Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Credit Party, the Several L/C Issuing Bank or the Administrative
Agent, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Obligations owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Credit Parties, the
Administrative Agent, the Several L/C Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 10.03(b) with respect to any payments made by such Lender to its
Participant(s). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in its rights
and/or obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, letters of
credit or its other obligations under any Credit Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in any Credit Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Credit Extensions hereunder, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Several L/C Issuing Bank or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding and so long as
the Commitments have not expired or been terminated. The provisions of
Sections 2.08, 10.03, 10.15 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the payment in full of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.
SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.


70

--------------------------------------------------------------------------------





(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 10.07 Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section, if and to the extent that the enforceability of any provision
of this Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, then such
provision shall be deemed to be in effect only to the extent not so limited.
SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Several L/C Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, the Several L/C Issuing Bank or any such Affiliate,
to or for the credit or the account of any Credit Party against any and all of
the obligations of any Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender, the Several L/C Issuing
Bank or its Affiliates, irrespective of whether or not such Lender, the Several
L/C Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of any
Credit Party may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or the Several L/C Issuing Bank different from the
branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Several L/C Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Several L/C Issuing Bank or their respective Affiliates may
have. Each Lender and the Several L/C Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 10.09 Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Credit Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Jurisdiction. Each Credit Party irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Finance Parties or any Related Party of the foregoing in
any way relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any


71

--------------------------------------------------------------------------------





such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that any Finance Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Credit Party irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Enstar (US) Inc. irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Each other Credit
Party irrevocably appoints Enstar (US) Inc. as its agent for service of process
in relation to any proceedings before any courts located in the State of New
York in connection with this Agreement, agrees to maintain Enstar (US) Inc. as
its agent for service of process in the State of New York until the earlier of
(i) the date falling one year after the Final Termination Date and (ii) the date
falling one year after the date on which this Agreement and any other Credit
Documents are terminated in accordance with their terms, agrees that failure by
any process agent to notify such Credit Party of the process will not invalidate
the proceedings concerned, and consents to the service of process relating to
any proceedings by a notice given to Enstar (US) Inc. in accordance with Section
10.01. Enstar (US) Inc. hereby irrevocably accepts such appointment. If the
appointment of Enstar (US) Inc. ceases to be effective with respect to any
Credit Party, such Credit Party must immediately appoint a different Person in
the State of New York to accept service of process on the terms set out in this
paragraph (d) on its behalf in the State of New York and, if such Credit Party
does not appoint a process agent within 15 days, such Credit Party authorizes
the Administrative Agent to appoint a process agent for, and at the expense of
such Credit Party. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12 Treatment of Certain Information; Confidentiality. Each Finance
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by Applicable Laws or by any
subpoena or similar legal process; (iv) to any other party hereto; (v) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section (or as may otherwise be agreed to in writing by the
Borrower), to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Credit Party and its obligations, this Agreement or payments hereunder,
or (C) to any actual or perspective Confirming Bank; (vii) on a confidential
basis to (A) any


72

--------------------------------------------------------------------------------





rating agency in connection with rating any Credit Party or its Subsidiaries or
this facility, (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this facility
or (C) any insurer or insurance broker in connection with obtaining or obtaining
a quote for credit risk insurance; (viii) with the consent of the Borrower; or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section, (B) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party who did not
acquire such information as a result of a breach of this Section or (C) has been
or is subsequently independently conceived or developed by any Finance Party or
any Arranger without reference to or reliance on non-public Information. In
addition, the Finance Parties may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents or any
Finance Parties in connection with the administration of this Agreement, the
other Credit Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the Parent or any of its
Subsidiaries relating to the Parent or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Finance Parties on a nonconfidential basis prior to disclosure by the Parent or
any of its Subsidiaries; provided that, in the case of information received from
the Parent or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 10.13 PATRIOT Act. Each Finance Party subject to the PATRIOT Act hereby
notifies the Credit Parties that, pursuant to the requirements of the PATRIOT
Act, it may be required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of such
Credit Party and other information that will allow such Lender to identify such
Credit Party in accordance with the PATRIOT Act.
SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any L/C Disbursement,
together with all fees, charges and other amounts that are treated as interest
on such L/C Disbursement under Applicable Law (collectively, “charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such L/C Disbursement
in accordance with Applicable Law, the rate of interest payable in respect of
such L/C Disbursement hereunder, together with all charges payable in respect
thereof, shall be limited to the Maximum Rate. To the extent lawful, the
interest and charges that would have been paid in respect of such L/C
Disbursement but were not paid as a result of the operation of this Section
shall be cumulated and the interest and charges payable to such Lender in
respect of other L/C Disbursements or periods shall be increased (but not above
the amount collectible at the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate for
each day to the date of repayment, shall have been received by such Lender. Any
amount collected by such Lender that exceeds the maximum amount collectible at
the Maximum Rate shall be applied to the reduction of the Reimbursement
Obligation or refunded to the applicable Credit Party so that at no time shall
the interest and charges paid or payable in respect of such Reimbursement
Obligation exceed the maximum amount collectible at the Maximum Rate.
SECTION 10.15 Payments Set Aside. To the extent that any payment by or on behalf
of any Credit Party is made to any Finance Party, or any Finance Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Finance Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Several L/C Issuing Bank severally
agree to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.
SECTION 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Credit Parties and their Subsidiaries and any Arranger,
any Agent or any other Finance Party is intended to be or has been created in


73

--------------------------------------------------------------------------------





respect of the transactions contemplated hereby or by the other Credit
Documents, irrespective of whether any Arranger, any Agent or any other Finance
Party has advised or is advising any Credit Party or any Subsidiary on other
matters, (ii) the services regarding this Agreement provided by the Arrangers,
the Agents and the other Finance Parties are arm’s-length commercial
transactions between any Credit Party and its Affiliates, on the one hand, and
the Finance Parties, on the other hand, (iii) each Credit Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) each Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; and (b) (i) the
Arrangers, the Agents and each other Finance Party is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person;
(ii) none of the Arrangers, the Agents and the other Finance Parties has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Arrangers, the Agents
and the other Finance Parties and their respective Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of any Credit Party
and its Affiliates, and none of the Arrangers, the Agents and the other Finance
Parties has any obligation to disclose any of such interests to any Credit Party
or its Affiliates. To the fullest extent permitted by Law, each Credit Party
hereby waives and releases any claims that it may have against any of the
Arrangers, the Agents and the other Finance Parties with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
SECTION 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 10.18 Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Several L/C Issuing
Bank and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
L/C Obligations, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1


74

--------------------------------------------------------------------------------





(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the L/C Obligations, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the L/C
Obligations, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the L/C Obligations, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the L/C Obligations the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Several L/C Issuing Bank. Administrative Agent and each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that none of the Several
L/C Issuing Bank, the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the L/C Obligations, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto).
[Remainder of page intentionally left blank]








75

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CAVELLO BAY REINSURANCE LIMITED
as Borrower




By /s/ Guy Bowker
Name: Guy Bowker
Title: Director






--------------------------------------------------------------------------------





ENSTAR GROUP LIMITED
as Guarantor




By /s/ Douglas Anthony
Name: Douglas Anthony
Title: Group Treasurer




KENMARE HOLDINGS LTD.
as Guarantor




By/s/ Duncan Scott
Name: Duncan Scott
Title: Director




ENSTAR (US ASIA-PAC) HOLDINGS LIMITED
as Guarantor




By /s/ Brendan Richard Anthony Merriman
Name: Brendan Richard Anthony Merriman
Title: Director




ENSTAR HOLDINGS (US) LLC
as Guarantor




By /s/ Paul Brockman
Name: Paul Brockman
Title: President and Chief Executive Officer






--------------------------------------------------------------------------------





ENSTAR (US) INC.
as agent for service of process




By /s/ Paul Brockman
Name: Paul Brockman
Title: President and Chief Executive Officer










--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH
(ABN 12 004 044 937),
as Administrative Agent and Lender




By /s/ Carole Palmer
Name: Carole Palmer
Title: Associate Director










--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937),
as Several L/C Issuing Bank




By /s/ Carole Palmer
Name: Carole Palmer
Title: Associate Director








--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as Lender




By /s/ Eli Mou
Name: Eli Mou
Title: Managing Director








--------------------------------------------------------------------------------





ING BANK N.V., LONDON BRANCH,
as Lender




By /s/ Nick Marchant
Name: Nick Marchant
Title: Director


By /s/ Alan Prosser
Name: Alan Prosser
Title: President






--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.,
as Lender




By /s/ Benjamin Miot
Name: Benjamin Miot
Title: Director






--------------------------------------------------------------------------------





COMMONWEALTH BANK OF AUSTRALIA
(ABN 48 123 123 124),
as Lender




By /s/ Richard Braham
Name: Richard Braham
Title: Director






--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Lender




By /s/ Hector J. Varona
Name: Hector J. Varona
Title: Executive Director






--------------------------------------------------------------------------------





LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH,
as Lender




By /s/ Julian Kamba
Name: Julian Kamba
Title: Director


By /s/ Russel J. Pierce
Name: Russel J. Pierce
Title: Executive Director












--------------------------------------------------------------------------------






Schedule 2.01
Commitments and Lenders
    
Name of Lender
Commitment
National Australia Bank Limited, London Branch
$155,000,000
The Bank of Nova Scotia
$155,000,000
ING Bank N.V., London Branch
$75,000,000
BMO Harris Bank N.A.
$65,000,000
Commonwealth Bank of Australia
$50,000,000
JPMorgan Chase Bank, N.A.
$50,000,000
Landesbank Baden-Württemberg, New York Branch
$50,000,000
TOTAL
$600,000,000



Eligible Affiliates


None.












--------------------------------------------------------------------------------





Schedule 6.01
Indebtedness
Borrower(s)
Guarantor(s)
Date
Description of Indebtedness
Enstar (EU) Limited
Enstar Group Limited
April 2, 2018
Lease relating to certain premises at One Creechurch Place, London















--------------------------------------------------------------------------------





Schedule 6.02
Liens


None






--------------------------------------------------------------------------------





Schedule 6.06
Investments


Investing Entity
Date of Investment
Description of Investment
Cavello Bay Reinsurance Limited
June 14, 2018
$50.0 million indirect equity investment in Citco III Limited, a fund
administrator with global operations.



* In addition to the above, Investments include all minority interests in
subsidiaries depicted in the separately provided Group Structure Chart of Enstar
Group Limited dated as at July 22, 2019.










--------------------------------------------------------------------------------





EXHIBIT A


[FORM OF ASSIGNMENT AND ASSUMPTION]




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility), and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:    _________________________________________
_________________________________________
2.    Assignee:    _________________________________________
_________________________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:    Cavello Bay Reinsurance Limited, an exempted company limited
by shares and incorporated in Bermuda
4.
Administrative Agent:    National Australia Bank Limited, London Branch, as the
Administrative Agent under the Credit Agreement

5.
Credit Agreement: The $600,000,000 Letter of Credit Facility Agreement dated as
of April [], 2019 among the Borrower identified in item 3 above, the Guarantors
parties thereto, the Lenders parties thereto, and National Australia Bank
Limited, London Branch as Administrative Agent.

6.    Assigned Interest:


Aggregate Amount of Commitment/L/C Obligations for all Lenders
Amount of Commitment/ L/C Obligations Assigned
Percentage Assigned of Commitment/
L/C Obligations
$
$
%
$
$
%
$
$
%





--------------------------------------------------------------------------------









Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:_________________________________
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:_________________________________
Name:
Title:


Consented to and Accepted:


National Australia Bank Limited, London branch,
as Administrative Agent


By: _________________________________
Name:
Title:


Consented to:


National Australia Bank Limited,
as Several L/C Issuing Bank


By: _________________________________
Name:
Title:






--------------------------------------------------------------------------------





[Consented to:


ENSTAR GROUP LIMITED


By: ________________________________
Name:
Title:] [To be added only if the consent of the Parent is required by the terms
of the Credit Agreement.]














--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. the Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document, or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Credit Document.
1.2    Assignee. the Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.04 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------





EXHIBIT B




[FORM OF GUARANTOR JOINDER AGREEMENT]
GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [            ],
201[    ], among Enstar Group Limited (the “Parent”), [Insert name of each New
Guarantor], a [Insert jurisdiction and type of organization for each New
Guarantor] (each, a “New Guarantor”), and National Australia Bank Limited,
London Branch, as administrative agent (the “Administrative Agent”).
The Parent, the Borrower, the existing Guarantors party thereto, the Lenders
party thereto and the Administrative Agent are parties to a credit agreement
dated as of [            ], 2019 (as amended, supplemented and otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein have the meanings assigned to them
in the Credit Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Commitments in respect of Letters
of Credit from time to time to the Borrower thereunder, and the Parent is
required to cause each New Guarantor to become a Guarantor under the Credit
Agreement pursuant to the terms of Section 5.15 of the Credit Agreement. Upon
execution of this Agreement by each of the Parent, each New Guarantor and the
Administrative Agent, (x) each New Guarantor shall be a party to the Credit
Agreement and shall constitute a “Guarantor” for all purposes thereunder and
under each other Credit Document with the same force and effect as if originally
named in the Credit Agreement as a Guarantor, (y) each reference to the
“Guarantors” or the “Credit Parties” in the Credit Agreement and in all other
Credit Documents shall, from the date hereof, be deemed to include each New
Guarantor and (z) each New Guarantor hereby agrees to be bound by all the
obligations of a Guarantor under the Credit Agreement and all the other Credit
Documents. Without limiting the generality of the foregoing, each New Guarantor
hereby (i) makes and undertakes, as the case may be, each covenant, waiver,
representation and warranty made by the other Guarantors pursuant to the Credit
Agreement and any other Credit Document, each of which is hereby incorporated by
reference, and agrees to be bound by all covenants, waivers, agreements and
obligations of the other Guarantors pursuant to the Credit Agreement and any
other Credit Document and (ii) represents and warrants that such New Guarantor
has duly executed and delivered this Agreement and that this Agreement
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
This Agreement shall constitute a “Credit Document” for all purposes under the
Credit Agreement and the other Credit Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that no New Guarantor may assign any of its
rights, obligations or interest hereunder except as permitted by the Credit
Agreement. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Guarantor and the Parent have caused this Guarantor
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.
 
 
 
 
NEW GUARANTORS:
 
[NAME OF NEW GUARANTOR]
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
PARENT:
 
ENSTAR GROUP LIMITED
 
 
By:
 
 
 
 
Name:
 
 
Title:







Accepted and agreed:
 
NATIONAL AUSTRALIA BANK LIMITED, LONDON BRANCH (ABN 12 004 044 937),
as Administrative Agent
 
 
By:
 
 
 
 
Name:
 
 
Title:

 






--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF LETTER OF CREDIT]


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER [ ]
NATIONAL AUSTRALIA BANK LIMITED, NEW YORK BRANCH, AS SEVERAL L/C ISSUING BANK
Effective Date: --------------------------------------------------
Beneficiary Name :-----------------------------------------------
Beneficiary Address:---------------------------------------------
For the account of [Insert relevant Borrower/Applicant Name], National Australia
Bank Limited, in its capacity as administrative agent and attorney-in-fact for
the Letter of Credit Banks (as defined below), and acting through its New York
Branch (in such capacity, the “Several L/C Issuing Bank”) hereby issues this
clean and irrevocable letter of credit - number [****], on behalf of the issuing
banks listed below (hereinafter referred to individually as a “Letter of Credit
Bank” and collectively as the “Letter of Credit Banks”), in your favor as
beneficiary (the “Beneficiary”) available on any Business Day for an aggregate
amount of up to the maximum of US$ [******] effective as at the date set forth
above and expiring at 4PM Eastern Standard Time at the office of National
Australia Bank Limited, New York Branch, as Several L/C Issuing Bank, located at
245 Park Ave., 28th Floor, New York, NY 10167, Attention: Lending Administration
or such other office in the United States as the Several L/C Issuing Bank shall
notify you in writing, on the Expiration Date (as defined below).
The maximum liability of each Letter of Credit Bank with respect to any demands
for payment made hereunder shall be its Commitment Share listed below of the
amount of such demand for payment, as follows:
Letter of Credit Bank
Commitment Share
Maximum share of Letter of Credit amount
National Australia Bank Limited
[***]%
US$[***]
[Lender]
[***]%
US$[***]
Total
 
US$[***]

Upon funds being made available to you by a Letter of Credit Bank of its
Commitment Share of the amount specified in the relevant sight draft drawn on
such Letter of Credit Bank hereunder, such Letter of Credit Bank shall be
discharged of its obligations under this Letter of Credit with respect to such
sight draft, such Letter of Credit Bank shall not be obligated thereafter to
make any further payments under this Letter of Credit with respect to such sight
draft, and the amount available to be drawn thereafter under this Letter of
Credit from such Letter of Credit Bank shall be automatically and permanently
reduced by an amount equal to its Commitment Share of the amount of such sight
draft. The obligations of the Letter of Credit Banks hereunder are several and
not joint and no Letter of Credit Bank shall be responsible or otherwise liable
for the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder. National Australia Bank Limited, New York Branch,
solely in its capacity as the Several L/C Issuing Bank, shall have no liability
for the obligations of any Letter of Credit Bank hereunder.
Funds under this Letter of Credit are available to you, as the beneficiary (and
any successor by operation of law), on or prior to the Expiration Date as then
in effect against your sight draft(s), in the form set out in Annex A hereto,
presented to the Several L/C Issuing Bank, purportedly signed by your duly
authorised officer, bearing the clause “Drawn under Letter of Credit number
[****].” Partial and multiple drawings are permitted. All drafts must be
presented on any Business Day to the Several L/C Issuing Bank at its office at
245 Park Ave., 28th Floor, New York, NY 10167, Attention: Lending Administration
or such other office in the United States as the Several L/C Issuing Bank shall
notify you in writing, in one lot along with this original Letter of Credit and
amendments hereto, if any.
This Letter of Credit sets forth in full the terms of the Letter of Credit
Banks’ undertaking to you and, except as expressly set forth herein, is not
subject to any agreement, conditions or qualifications outside of it. Such
undertaking to you shall not in any way be modified, amended or amplified by
reference to any document or instrument referred to herein or in which this
Letter of Credit is referred to, or to which this Letter of Credit relates, and
any such reference shall not




--------------------------------------------------------------------------------





be deemed to incorporate herein by reference any document or instrument. The
Letter of Credit Banks’ obligations under this Letter of Credit are in no way
contingent upon reimbursement of any drawing under this Letter of Credit.
This Letter of Credit may be amended by the Several L/C Issuing Bank without
your consent to delete a Letter of Credit Bank, add a Letter of Credit Bank, or
change Commitment Shares; provided that (i) such amendment does not decrease the
Letter of Credit Amount or the aggregate liability of the Letter of Credit Banks
in respect of the Letter of Credit Amount, and (ii) any new Letter of Credit
Bank shall be listed on, or acting via confirming bank that is listed on, the
“NAIC List of Qualified U.S. Financial Institutions” maintained by the
securities valuation office of the National Association of Insurance
Commissioners as issuers of letters of credit for which reinsurance reserve
credit can be given.
This Letter of Credit may expire or be extended from time to time as provided in
the immediately succeeding paragraph.
Unless the Several L/C Issuing Bank has notified you in writing prior to the
sixtieth (60th) calendar day preceding the Expiration Date then in effect that
the Letter of Credit Banks have elected not to extend this Letter of Credit,
this Letter of Credit shall be automatically extended for a period of one year
from the Expiration Date then in effect.
“Expiration Date” means [specify initial Expiration Date], or, if this Letter of
Credit is extended from time to time as provided in the immediately preceding
paragraph, the latest date to which this Letter of Credit is extended.
For the purpose hereof, "Business Day" shall mean any day other than a Saturday,
Sunday or other day on which banking institutions in the State of New York and
London, England are authorized or required by law to close.
Notwithstanding anything to the contrary herein, the Several L/C Issuing Bank
and the Letter of Credit Banks will not make payment under this Letter of Credit
to any person who and/or entity that is listed on a United Nations, European
Union, United States of America sanctions list or the sanctions list of any
other jurisdiction to which each of the Several L/C Issuing Bank and the Letter
of Credit Banks may be subject, nor to any person with whom each of the Several
L/C Issuing Bank and the Letter of Credit Banks is prohibited from engaging in
transactions under applicable anti-boycott, anti-terrorism or anti-money
laundering laws.
This Letter of Credit is governed by and construed in accordance with the laws
of the State of Delaware and the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce Publication No. 600 (UCP 600).
In the event of any conflict, the laws of the State Delaware will control. If
this Letter of Credit expires during an interruption of business as described in
Article 36 of said UCP 600, the Letter of Credit Banks hereby specifically agree
to effect payment if this Letter of Credit is drawn upon within 30 calendar days
after the resumption of the Several L/C Issuing Bank’s business.
Except in the case of sight drafts presented under this Letter of Credit and the
accompanying original of this Letter of Credit and any amendments, all notices
provided for in this Letter of Credit shall be in writing and delivered by
overnight courier service or certified mail, return receipt requested. All
notices given hereunder shall be deemed to be given on the date of receipt.


Yours faithfully,
NATIONAL AUSTRALIA BANK LIMITED, NEW YORK BRANCH
As Several L/C Issuing Bank


By:____________________________________
Name:
Title:
By: _____________________________________
Name:
Title:






--------------------------------------------------------------------------------





ANNEX A - SIGHT DRAFT
(Draft Issue Date) ….
(Draft Issue Place) …
Drawn under Standby Letter of Credit Number: [Insert details]         Dated: [ ]
Issued by: National Australia Bank Limited, NY Branch
Amount in Figures
(Amount Being Claimed in Figures)
AT SIGHT, PAY TO THE ORDER OF [full name of Beneficiary]
THE SUM OF_________________________________________________________
(The amount being claimed under the L/C expressed in words)
DRAWEE:
[Insert details of Bank]
DRAWER:
[Full name of Beneficiary]




____________________________________
Name:
Title:
Duly authorised


____________________________________
Name:
Title:
Duly authorised










--------------------------------------------------------------------------------





EXHIBIT D




[FORM OF CONFIRMING BANK AGREEMENT]


[Letterhead of Issuing Lender]


____________________, 20__
[Name of Confirming Bank]
[Address]
Ladies and Gentlemen:


Reference is made to (i) the Letter of Credit Facility Agreement dated as of [],
2019 (as amended, restated, supplemented and otherwise modified and in effect on
the date hereof, the "Credit Agreement"), among Cavello Bay Reinsurance Limited,
the Guarantors party thereto, the Lenders party thereto, and National Australia
Bank Limited, London Branch, as Administrative Agent for the Lenders, and
National Australia Bank Limited, New York as Several L/C Issuing Bank for the
Lenders, and (ii) the irrevocable standby letter of credit number [] issued by
the Several L/C Issuing Bank on [] (the "Applicable Letter of Credit") to []
(the "Beneficiary"). Terms defined in the Credit Agreement are used herein with
the same meanings.
The undersigned is a Lender (the "Issuing Lender") under the Credit Agreement
but is not on the date hereof a bank listed on the most current “List of
Qualified U.S. Financial Institutions” approved by the NAIC. Accordingly, in
order to be an "NAIC Approved Bank" for the purposes of the Credit Agreement,
the undersigned hereby requests that you be a Confirming Bank with respect to
the undersigned for the purposes of the Credit Agreement and the Applicable
Letter of Credit, including the Issuing Lender.
By your signature below, you undertake that any draft drawn under and in strict
compliance with the terms of the Applicable Letter of Credit issued by the
Several L/C Issuing Bank on behalf of the Lenders, including the Issuing Lender,
under the Credit Agreement will be duly honored by you, as to the Issuing Lender
only, as if, and to the extent, you were the Issuing Lender under such
Applicable Letter of Credit. [In connection with the foregoing, and not in
limitation of the agreements set forth herein, the Issuing Lender hereby
designates you as its agent for the receipt and payment of drafts drawn under
the Applicable Letter of Credit for the purposes of 18-1000-1003 Del. Admin.
Code § 12.7.1 or any similar applicable regulation or statute that may require
such a formal designation] [To be included if the beneficiary of the Letter of
Credit is organized in Delaware.]. Notwithstanding the foregoing, your liability
under the Applicable Letter of Credit issued under the Credit Agreement shall be
limited to an amount (the "Liability Limit") equal to the share of the
Commitment of the undersigned under the Credit Agreement in effect on the date
hereof represented by the Applicable Letter of Credit (an amount equal to
$_________), as such Liability Limit may be increased after the date hereof with
your prior written consent by reason of an increase in the Commitment of the
undersigned under the Credit Agreement. In addition, you hereby irrevocably
appoint and designate the Several L/C Issuing Bank as your attorney-in-fact,
acting through any duly authorized officer of National Australia Bank Limited,
to execute and deliver, at any time prior to the Commitment Termination Date in
effect on the date of this letter agreement, in your name and on your behalf the
Applicable Letter of Credit to be confirmed by you in accordance herewith and
with the Credit Agreement. You agree that, promptly upon the request of the
Several L/C Issuing Bank, you will furnish to the Several L/C Issuing Bank such
powers of attorney or other evidence as any beneficiary of the Applicable Letter
of Credit may reasonably request in order to demonstrate that the Several L/C
Issuing Bank has the power to act as attorney-in-fact for you in connection with
the execution and delivery of such Applicable Letter of Credit.
In consideration of the foregoing, the undersigned agrees that if you shall make
any L/C Disbursement in respect of the Applicable Letter of Credit, regardless
of the identity of the applicant or beneficiary of the Applicable Letter of
Credit, the undersigned shall reimburse you by paying to you an amount equal to
the amount of the L/C Disbursement made by you, such payment to be made not
later than noon, New York City time, on (i) the Business Day that the
undersigned receives notice of such L/C Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (ii) the




--------------------------------------------------------------------------------





Business Day immediately following the day that the undersigned receives such
notice, if such notice is received on a day which is not a Business Day or is
not received prior to 10:00 a.m., New York City time, on a Business Day. The
undersigned's obligations to reimburse you as provided in the foregoing sentence
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this letter agreement under any and all
circumstances whatsoever, and irrespective of any event or circumstance of the
type described in Section 2.02(a) of the Credit Agreement (or of any analogous
event or circumstance relating to the undersigned).
If any L/C Disbursement is made by you, then, unless the undersigned shall
reimburse the amount of such L/C Disbursement to you in full on the date such
L/C Disbursement is made by you, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date of reimbursement, at the rate per annum equal to (i) the
Federal Funds Effective Rate to but excluding the date four Business Days after
such L/C Disbursement and (ii) from and including the date four Business Days
after such L/C Disbursement, 2% plus the Federal Funds Effective Rate.
This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.
Please indicate your acceptance of the foregoing terms and conditions by signing
the three enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address indicated above, (b) one such
signed copy to the Several L/C Issuing Bank at National Australia Bank Limited,
New York Branch at 245 Park Avenue, 28th Floor, New York, N.Y. 10167; Attention
of Marie Healey / Judy Esposito (Telephone No. 212-916-9691 / 212-916-9622;
Email: Marie.P.Healey@nabny.com / NY_Lending_Administration@nabny.com) and (c)
one such signed copy to the Company at its address specified in Section 10.01 of
the Credit Agreement.
[NAME OF ISSUING LENDER]






By____________________________
Title:




AGREED AS AFORESAID:


[NAME OF CONFIRMING BANK]






By___________________________
Title:














--------------------------------------------------------------------------------





EXHIBIT E




[FORM OF LETTER OF CREDIT REQUEST]


CAVELLO BAY REINSURANCE LIMITED




From:    Cavello Bay Reinsurance Limited


To:
National Australia Bank Limited

as Administrative Agent


National Australia Bank Limited
as Several L/C Issuing Bank


in each case, under the Letter of Credit Facility Agreement (as defined below)


Date:     




Request for Letter of Credit




Ladies and Gentlemen:


Reference is made to that certain Letter of Credit Facility Agreement dated as
of [], 2019 among Cavello Bay Reinsurance Limited, as Borrower, Enstar Group
Limited, Kenmare Holdings Ltd. Enstar (US Asia-Pac) Holdings Limited, and Enstar
Holdings (US) LLC as Guarantors, the lenders party thereto and National
Australia Bank Limited as Administrative Agent and Several L/C Issuing Bank (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "Facility Agreement"). Terms used herein and not otherwise defined
shall have the meaning assigned thereto in the Facility Agreement. The
undersigned hereby gives you irrevocable notice, pursuant to Section 2.01(b), of
the following:


1. The undersigned hereby requests the issuance of a Letter of Credit in the
amount of [] (the "Letter of Credit") in the form of Exhibit A attached hereto.


2. The date of issuance of the Letter of Credit shall be [] and the expiration
date of the letter of credit shall be [].


3. The applicant named on the Letter of Credit is Cavello Bay Reinsurance
Limited.


4. The beneficiary of the requested Letter of Credit shall be [name] at
[address], which is an Approved Beneficiary.


5. Set out below is a description of the purpose and nature of the requested
Letter of Credit and such other information as shall be necessary to prepare,
amend, extend, reinstate or renew such Letter of Credit:
__________________________________________________________
__________________________________________________________
__________________________________________________________


6. The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of issuance of the Letter of
Credit requested hereunder, before and after giving effect thereto: (a) no
Default or Event of Default has occurred and is continuing or will result from
the issuance of the Letter of Credit requested hereunder or from the application
of proceeds thereof, and (b) the representations and warranties of each Credit
Party contained in each Credit Document are true and correct in all material
respects (or, in the case of any such representation or warranty already
qualified by materiality, in all respects) on and as of the date hereof and the
date of the issuance of the Letter of Credit as requested hereunder (or, in the
case of any such representation or warranty expressly stated to have been made
as of a specific date, as of such specific date).


7. The Letter of Credit shall be delivered to the beneficiary listed above as
follows:




--------------------------------------------------------------------------------





__________________________________________________________
__________________________________________________________
__________________________________________________________


8. The Letter of Credit requested herein complies with the Facility Agreement
and we confirm that each condition specified in Section 4.02 of the Facility
Agreement is satisfied on the date of this request for letter of credit.


[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------





CAVELLO BAY REINSURANCE LIMITED




By:______________________
Name:____________________
Title:_____________________








--------------------------------------------------------------------------------





Exhibit A Form of Letter of Credit Requested








